      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 1 of 64



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     C. SALVATORE D’ALESSIO, JR.
 3   Acting Director
     MARY HAMPTON MASON
 4   (New York Bar No. 2255198)
     Senior Trial Counsel
 5   PAUL QUAST
     (Colorado Bar No. 49154)
 6   Trial Attorney
     Constitutional & Specialized Tort Litigation
 7   Torts Branch, Civil Division
     Department of Justice
 8   Box 7146 Washington, DC 20044
     Email: paul.c.quast@usdoj.gov
 9   Telephone: (202) 616-4150
10   Attorneys for Defendants
11
                           IN THE UNITED STATES DISTRICT COURT
12
                                 FOR THE DISTRICT OF ARIZONA
13
                                                         No. CV-19-00481-TUC-JAS
14     A.I.I.L., et al.,
15                         Plaintiffs,
                                                      MOTION TO DISMISS FOR LACK
16     v.                                            OF PERSONAL JURISDICTION AND
                                                       FAILURE TO STATE A CLAIM
17     Jefferson Beauregard Sessions, III, et al.,
18                         Defendants.
19
20
21
22
23
24
25
26
27
28
       Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 2 of 64



 1                                                TABLE OF CONTENTS
 2   INTRODUCTION ............................................................................................................... 1
 3
     I. FACTUAL AND PROCEDURAL BACKGROUND. ................................................. 2
 4
 5       A. The Individual Allegations and Claims .................................................................... 2

 6       B. The Alleged Creation of “Family Separation” Policies ........................................... 4
 7
         C. Class Allegations ...................................................................................................... 8
 8
         D. Related Litigation ..................................................................................................... 9
 9
10   II. STATUTORY AND REGULATORY FRAMEWORK. ............................................ 11
11
         A. Expedited Removal, Credible Fear, and Mandatory Detention under the
12          Immigration and Nationality Act (“INA”) ............................................................. 11
13       B. Statutes Governing the Care and Custody of Unaccompanied Alien Children ..... 12
14
         C. Criminal Prosecution for Improper Entry .............................................................. 14
15
16       D. The “Zero-Tolerance Policy” ................................................................................. 14

17   III. THE COURT SHOULD DISMISS THE COMPLAINT FOR LACK OF PERSONAL
18        JURISDICTION OVER THE DEFENDANTS .......................................................... 15

19       A. Plaintiffs Must Show That Each Defendant Has Constitutionally Sufficient
20          “Contacts” with Arizona. ....................................................................................... 16

21       B. Plaintiffs Have Not Established Constitutionally Sufficient Contacts Between Any
            Defendant and Arizona. .......................................................................................... 17
22
23   IV. THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO EXTEND
         BIVENS TO CHALLENGE THE CONSTITUTIONALITY OF THE
24
         GOVERNMENT’S FEDERAL PROSECUTION OR IMMIGRATION
25       ENFORCEMENT POLICY ........................................................................................ 21
26       A. Plaintiffs’ Claims Involve a New Context ............................................................. 22
27
         B. Multiple Alternative, Existing Processes Preclude the Creation of a Bivens
28          Remedy ................................................................................................................... 24



                                                                     ii
       Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 3 of 64




 1
         C. Other Factors Counsel Strongly Against Implying a Bivens Remedy Here .......... 27
 2
     V. DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
 3
        CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS ............................. 39
 4
         A. Plaintiffs Fail to Allege the Violation of a Clearly Established Due Process Right
 5          ................................................................................................................................ 41
 6
         B. Plaintiffs Fail to Allege a Violation of a Clearly Established Equal Protection
 7          Right ....................................................................................................................... 48
 8
         C. Plaintiffs Fail to Allege the Violation of a Clearly Established Fourth Amendment
 9          Right ....................................................................................................................... 51
10
         D. Defendants Did Not Personally Violate Plaintiffs’ Constitutional or Federal
11          Statutory Rights ...................................................................................................... 54
12
         E. The Court Should Dismiss Plaintiffs’ Federal Statutory Claims For Additional
13          Reasons ................................................................................................................... 56
14
     VI. PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
15       BARRED BY ABSOLUTE IMMUNITY ................................................................... 59
16
     CONCLUSION ................................................................................................................. 60
17
18
19
20
21
22
23
24
25
26
27
28



                                                                       iii
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 4 of 64



 1
                                         INTRODUCTION
 2
            To challenge federal immigration policy, Plaintiffs ask this Court to recognize novel
 3
     claims under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
 4
     U.S. 388 (1971), against fifteen current and former high-ranking government officials in
 5
     their personal capacities: former White House Chief of Staff John F. Kelly; Senior Advisor
 6
     to the President Stephen Miller; former Attorney General (“AG”) Jefferson B. Sessions,
 7
     III; Counselor to the AG Gene Hamilton; former Secretary of Homeland Security Kirstjen
 8
     Nielsen; former Acting Secretary of Homeland Security and former Commissioner of
 9
     United States Customs and Border Protection (“CBP”) Kevin K. McAleenan; Acting
10
     Commissioner of CBP Mark Morgan; former Chief of CBP United States Border Patrol
11
     Carla Provost; Acting Director of Immigration and Customs Enforcement (“ICE”)
12
     Matthew Albence; former Director of ICE Thomas Homan; former Acting Director of ICE
13
     Ronald D. Vitiello; former Director of United States Citizenship and Immigration Services
14
     (“USCIS”) L. Francis Cissna; Secretary of Health and Human Services (“HHS”) Alex
15
     Azar; former HHS Counselor for Human Services Policy Margaret Wynne; and former
16
     Director of the Office of Refugee Resettlement (“ORR”) Scott Lloyd (“Defendants”).
17
     Plaintiffs purport to bring this individual-capacity suit as a class action, and they seek both
18
     money damages and the establishment of a fund for mental health treatment for the alleged
19
     constitutional and statutory civil rights violations. Compl. ¶¶ 24, 268–78.
20
            To begin with, Plaintiffs have not alleged facts establishing that this Court has
21
     personal jurisdiction over Defendants. Plaintiffs’ failure to plead facts establishing any
22
     colorable basis for the threshold issue of personal jurisdiction coincides with the
23
     Complaint’s other substantive deficiencies and requires dismissal.
24
            Among these deficiencies, the Supreme Court has held that core separation-of-
25
     powers principles preclude suits for money damages based on the sort of constitutional
26
     challenges to high-level U.S. immigration policy that Plaintiffs make here. See Ziglar v.
27
     Abbasi, 137 S. Ct. 1843, 1861 (2017) (rejecting Bivens cause of action); see also Mejia-
28
     Mejia v. U.S. Immigration & Customs Enf’t, No. CV 18-1445 (PLF), 2019 WL 4707150,


                                                   1
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 5 of 64




 1   at *4 (D.D.C. Sept. 26, 2019) (declining to extend Bivens to a family separation challenge
 2   and noting that “this action is obviously a collateral challenge to a government-wide policy
 3   affecting thousands of individuals”). Congress has never authorized the remedy Plaintiffs
 4   demand, and a number of alternative processes exist to more effectively and efficiently
 5   address any and all alleged constitutional infirmities in U.S. policy. Moreover, numerous
 6   other factors counsel against creating a money damages remedy against individual federal
 7   officials in the novel and sensitive context presented here: a challenge to the Executive
 8   Branch’s enforcement of immigration laws at the border. Immigration is an arena not only
 9   heavily regulated by Congress, but one deeply connected to our national security for which
10   primacy rests with the political branches.
11          Not only does authoritative precedent compel the conclusion that no novel damages
12   cause of action should be created here, all Defendants are entitled to qualified immunity
13   because Plaintiffs have not alleged the violation of any clearly established constitutional or
14   statutory right by any Defendant. Of note, Plaintiffs only allege a “conspiracy” by a single
15   entity, the Executive Branch, which itself warrants a finding of no clearly established law.
16   See Abbasi, 137 S. Ct. at 1867 (“When two agents of the same legal entity make an
17   agreement in the course of their official duties, however, as a practical and legal matter
18   their acts are attributed to their principal.”). Finally, absolute immunity bars Plaintiffs’
19   claims against former AG Sessions, and all of the other individuals to whom the challenged
20   policy of zero tolerance for improper entry is attributed, for the government’s decision to
21   prosecute all (or any) persons who violate a particular federal law.
22          Therefore, as explained more fully below, the Complaint should be dismissed with
23   prejudice pursuant to Federal Rules of Civil Procedure 12(b)(2) and (6).
24    I.    FACTUAL AND PROCEDURAL BACKGROUND.
25          A. The Individual Allegations and Claims
26          Plaintiffs are five Central American families who allege that the federal government
27   separated them from each other after they came into the United States. Defendants, as they
28


                                                   2
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 6 of 64




 1   must, assume the truth of only well-pled factual allegations and only for the limited purpose
 2   of this motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 3           Ana and her two sons, Jaime and Mateo, crossed into the United States on May 25,
 4   2018. Compl. ¶ 60. 1 After crossing into the United States, CBP officers took them into
 5   custody. Id. ¶ 61. While in custody, CBP officers/agents separated Ana from Jaime and
 6   Mateo. Id. ¶ 62. Jamie and Mateo were later transferred to ORR custody. Id. ¶ 65. On June
 7   26, 2018, a federal district court granted a preliminary injunction for a class of parents,
 8   which included Ana, ordering the United States to reunify all class members with their
 9   minor children. Id. ¶ 219; Ms. L. v. U.S. Immigration & Customs Enf’t, 310 F. Supp. 3d
10   1133, 1149 (S.D. Cal. 2018), modified, 330 F.R.D. 284 (S.D. Cal. 2019). Ana was released
11   on bond on July 6, 2018. Compl. ¶ 71. Jamie and Mateo were released to Ana’s custody on
12   July 13, 2018. Id. ¶ 72.
13           Lorena and her daughter, Karina, presented to CBP officers at the DeConcini Port
14   of Entry on December 22, 2017. Id. ¶ 77. They were taken into custody by CBP. Id. Over
15   the course of three days, Lorena and Karina were transferred to a number of other facilities
16   in New Mexico and Arizona. Id. ¶ 78. On the third day, ICE officers separated them. Id.
17   ¶ 80. Lorena remained detained until she signed a form agreeing to her removal from the
18   United States. Id. ¶ 86. After allegedly being told by an unidentified individual that the
19   only way to see her daughter again was to consent to removal, Lorena told an immigration
20   judge that she consented to removal. Id. Lorena was deported to El Salvador on March 21,
21   2018. Id. Karina remained in the United States. Id. ¶¶ 86–87. After sixteen months of
22   separation, Lorena returned to the United States and was reunited with Karina. Id. ¶ 89.
23   Lorena and Karina are currently seeking asylum or withholding of removal. Id. ¶ 91.
24           Jorge and his daughter, Diana, crossed into the United States on June 4, 2018. Id.
25   ¶ 92. The following day a CBP officer separated them. Id. ¶ 94. Jorge was subsequently
26
27
     1
       On December 18, 2019, the Court granted Plaintiffs’ motion to proceed under
28   pseudonyms. Dkt. 22.

                                                  3
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 7 of 64




 1   held in a series of detention facilities and Diana was transferred to the care of ORR. Id.
 2   ¶¶ 94–95. They were reunified after about eight weeks. Id. ¶¶ 97–98.
 3          Jairo and his daughter, Beatriz, crossed into the United States on December 24,
 4   2017. Id. ¶ 101. They were separated after being held in government custody for two days.
 5   Id. ¶¶ 104–05. In mid-January 2018, Jairo was deported to Guatemala. Id. ¶ 107. Beatriz
 6   was transferred to the custody of ORR. Id. ¶ 108. Beatriz returned to Guatemala and
 7   reunited with Jairo and her mother in June of 2018. Id. ¶ 107.
 8          Jacinto and his son, Andres, crossed into the United States on May 16, 2018. Id.
 9   ¶ 111. They were taken into custody and separated from each other the next day. Id. ¶ 112.
10   Andres was transferred to ORR custody. Id. ¶ 115. Jacinto signed a document consenting
11   to be removed from the United States after an ICE officer allegedly convinced him that
12   signing it was necessary for his asylum case. Id. ¶ 118. Jacinto maintains he could not read
13   or understand the document, which was in English. Id. Jacinto was deported in May of
14   2018. Id. ¶ 119. Ten months after their initial separation, Jacinto returned to the United
15   States and Jacinto and Andres were reunited. Id. ¶¶ 115, 120.
16          B. The Alleged Creation of “Family Separation” Policies
17          Plaintiffs allege that Defendants, high-level Executive Branch officials, conspired
18   together to formulate and implement a series of policies to separate Central American
19   families along the southern border. See id. ¶¶ 123–256. According to Plaintiffs, certain
20   Defendants began discussing the possibility of separating families as a border enforcement
21   measure in early 2017. Id. ¶¶ 123, 125. In July 2017, “a number of Defendants” began
22   implementing the idea of family separations through a “covert ‘pilot program’” at certain
23   “CBP facilities along the southern border.” Id. ¶ 133. Hundreds of children were separated
24   from their parents under the pilot program and transferred from CBP to ORR custody. Id.
25   ¶¶ 137–38. The pilot program concluded in October 2017. Id. ¶ 141. Around that time,
26   Nielsen (then White House principal deputy Chief of Staff) purportedly discussed the
27   possibility of creating a general policy of family separation on the southern border with
28   Chief of Staff Kelly, AG Sessions, and Senior Advisor Miller. Id. In December 2017,


                                                  4
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 8 of 64




 1   certain Defendants drafted or oversaw the drafting of a memorandum which described
 2   options for enhancing border security, including the option to separate immigrant families.
 3   Id. ¶¶ 142–43. Plaintiffs do not allege whether this option, if any, was chosen or acted upon.
 4          According to Plaintiffs’ allegations, in April of 2018, Director Homan, Director
 5   Cissna, and Commissioner McAleenan (then the heads of ICE, USCIS, and CBP), in
 6   consultation with Chief Provost, authored a memorandum to Secretary Nielsen “seeking
 7   further approval for expanded family separations along the southern border.” Id. ¶¶ 149–
 8   50. Plaintiffs allege that shortly after receiving the memorandum, Nielsen met with
 9   McAleenan, Homan, and Cissna “to discuss expanding family separations.” Id. ¶ 151.
10   Nielsen agreed to expand the policy of separating families entering the United States to
11   “all points across the southern border.” Id. “[S]enior officials from the White House, DOJ,
12   DHS, and HHS, including Defendants Sessions, Nielsen, Kelly, Miller, Hamilton, Homan,
13   Vitiello, Cissna, McAleenan, Lloyd, and Provost,” and others also discussed family
14   separations in multiple meetings. Id. ¶ 152. They purportedly conducted these discussions
15   without consulting with lower-level government employees. Id. ¶ 154. “They also drafted,
16   reviewed, and edited memoranda that spelled out how to deter immigrants by separating
17   families at the southern border.” Id. ¶ 152. Plaintiffs identify this group as the “Conspiracy
18   Defendants.” Id. AG Sessions, Chief of Staff Kelly, Nielsen, Counselor Hamilton, Senior
19   Advisor Miller, Homan, Cissna, and McAleenan directed CBP and ICE officers “to
20   separate families at the southern border.” Id. ¶ 153. Those officers followed the policies
21   formulated by Defendants and separated the families. Id.
22          According to Plaintiffs, the government’s “family separation” policies took multiple
23   forms. Id. ¶¶ 155–59. Some separations, they allege, were performed without stated
24   justification. Id. ¶ 156. However, Plaintiffs concede the United States justified other
25   separations on the suspicion that the adult was not the actual parent of the child, and
26   Plaintiffs do not actually dispute that federal officers acted on credible suspicions. Id.
27   ¶ 157. Others occurred because the parent was criminally prosecuted for unlawful entry
28   into the United States under 8 U.S.C. § 1325(a). Id. ¶ 158. Plaintiffs assert referrals for


                                                   5
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 9 of 64




 1   prosecutions had increased following AG Sessions’ announcement on April 6, 2018, of a
 2   “Zero Tolerance” policy of accepting for prosecution all cases DHS referred involving
 3   violations of Section 1325(a) along the southern border. Id. Plaintiffs allege that AG
 4   Sessions, Secretary Nielsen, Senior Advisor Miller, and Counselor Hamilton created the
 5   Zero Tolerance policy as a pretext to cause separations. Id. ¶ 160. Plaintiffs say that when
 6   a parent who had violated Section 1325(a) was referred by DHS to DOJ for criminal
 7   prosecution, their child would be “moved to another CBP facility or transferred to ORR
 8   custody,” as per standard practice while criminal charges are pending. Id. ¶ 161. According
 9   to a Staff Report by House of Representatives, at least 2,231 children were separated from
10   their parents along the southern border from May 7, 2018, through June 20, 2018. Id. ¶ 165.
11          While in government custody, Plaintiffs contend that parents and children were
12   deprived the opportunity to communicate, subjected to harassment by officers, and forced
13   to travel long distances apart. Id. ¶¶ 168–73. Some parents, Plaintiffs maintain, were
14   tricked by unidentified immigration officers into waiving their asylum rights or consenting
15   to their own deportation, and others did not understand the forms that they were signing or
16   only signed in order to be reunited with their children. Id. ¶¶ 178–82. These actions
17   sometimes extended the separations, although the court in the Ms. L litigation stopped such
18   deportations and ordered that eleven parents deported without their children be returned to
19   the United States. Id. ¶¶ 183–84.
20          As pled, Defendants at DHS and HHS failed to take proper steps to prepare for the
21   influx of children into ORR care or take adequate measures once the children were placed
22   with ORR. Id. ¶¶ 185–210. Children separated from their parents were classified as
23   unaccompanied alien children, without processes in place to track family relationships. Id.
24   ¶ 227. A staff report by the House of Representatives concluded that the “stripping of data
25   connecting parents to their children” caused delays to reunification. Id. ¶ 231.
26          Plaintiffs allege that the United States continues to separate families up to the
27   present day, despite the Ms. L decision limiting the circumstances when separations may
28   occur. Id. ¶¶ 225, 234. The ongoing separations are occurring as a result of a parent’s


                                                  6
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 10 of 64




 1   criminal offenses, doubts about familial relationships, and parent’s health issues. Id.
 2   ¶¶ 235–37. Congress is aware that separations are ongoing. Id. ¶ 238.
 3            Defendants, who were among “the President’s most senior advisors,” purportedly
 4   implemented these policies in order to further an alleged “animus” on the part of President
 5   Trump “toward Central Americans.” Id. ¶¶ 240–49. Defendants “serve or served at the
 6   pleasure of the President, and in their roles, they have implemented the Administration’s
 7   discriminatory agenda, including through initiatives and/or practices that disfavor non-
 8   white, non-European individuals generally and target Central Americans specifically.” Id.
 9   ¶ 248. Plaintiffs allege that they suffered harm to their mental health as a result of the
10   separations. Id. ¶¶ 257–67.
11            Based on these allegations, Plaintiffs assert eight causes of action in this lawsuit: (1)
12   Count I – Substantive Due Process (Forcible Separation of Family Units) against all
13   Defendants, id. ¶¶ 280–90; (2) Count II – Substantive Due Process (Failure to Provide
14   Adequate Health Care) against Defendants Nielsen, Kelly, Homan, Vitiello, Albence,
15   Cissna, McAleenan, Morgan, Azar, Lloyd, Provost, John/Jane Doe DHS Defendants, and
16   John/Jane Doe HHS/ORR Defendants, id. ¶¶ 291–300; (3) Count III – Substantive Due
17   Process (Punitive Treatment) against all Defendants, id. ¶¶ 301–09; (4) Count IV –
18   Procedural Due Process, against Defendants Sessions, Nielsen, Kelly, Homan, Vitiello,
19   Albence, Cissna, McAleenan, Morgan, Hamilton, Provost, and John/Jane Doe DHS
20   Defendants, id. ¶¶ 310–17; (5) Count V – Equal Protection against all Defendants, id.
21   ¶¶ 318–26; (6) Count VI – Fourth Amendment (Protection from Unlawful and
22   Unreasonable Seizures) against Defendants Sessions, Nielsen, Kelly, Homan, Vitiello,
23   Albence, Cissna, McAleenan, Morgan, Hamilton, Provost, and John/Jane Doe DHS
24   Defendants, id. ¶¶ 327–36; (7) Count VII - Conspiracy to Interfere with Civil Rights in
25   Violation of 42 U.S.C. § 1985(3) against the “Conspiracy Defendants,” 2 id. ¶¶ 337–42; (8)
26
     2
27    The Complaint defines the “Conspiracy Defendants” as Defendants Sessions, Nielsen,
     Kelly, Miller, Hamilton, Homan, Vitiello, Cissna, McAleenan, Lloyd, and Provost, as well
28


                                                      7
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 11 of 64




 1   Count VIII - Refusal or Neglect to Prevent or Aid in Preventing Conspiracy to Interfere
 2   with Civil Rights in Violation of 42 U.S.C. § 1986 against all Defendants, id. ¶¶ 343–47.
 3          C. Class Allegations
 4          At the motion to dismiss stage, the Court considers only allegations pertaining to
 5   named plaintiffs because a putative class action cannot proceed unless the named plaintiff
 6   can state a claim for relief. See Boyle v. Madigan, 492 F.2d 1180, 1182 (9th Cir. 1974)
 7   (“Until [the named plaintiffs] can show themselves aggrieved in the sense that they are
 8   entitled to the relief sought, there is no occasion for the court to wrestle with the problems
 9   presented in considering whether the action may be maintained on behalf of the class.”);
10   Kamath v. Robert Bosch LLC, No. 2:13-CV-08540-CAS, 2014 WL 2916570, at *5 n.4
11   (C.D. Cal. June 26, 2014) (“[A]t the motion to dismiss stage, the Court only considers
12   allegations pertaining to the named plaintiff because a putative class action cannot proceed
13   unless the named plaintiff can state a claim for relief as to himself.”).
14          Plaintiffs seek to frame this case as a class action under Federal Rules of Civil
15   Procedure 23(a), 23(b)(1), and 23(b)(3). Compl. ¶ 268. Plaintiffs purport to represent two
16   classes. First, “a nationwide class consisting of all minor children who since 2017 have
17   arrived at or between ports of entry along the United States’ southern border, and who have
18   been separated from their parents by DHS or its sub-agencies (including CBP, ICE, or
19   USCIS) without a demonstration in a hearing that the parent was unfit or presented a danger
20   to that child” (the “Child Class”) (emphasis added). Id. ¶ 269. And second, “a nationwide
21   class consisting of all parents who since 2017 have arrived at or between ports of entry
22   along the United States’ southern border, and who have a minor child who was separated
23   from them by DHS or its sub-agencies (including CBP, ICE, or USCIS) without a
24
25
26
27   as John/Jane Doe DHS Defendants at CBP and ICE and John/Jane Doe HHS/ORR
     Defendants. Compl. ¶ 152.
28


                                                   8
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 12 of 64




 1   demonstration in a hearing that the parent is unfit or presents a danger to the child” (the
 2   “Parent Class”). Id. (emphasis added). 3
 3            D. Related Litigation
 4            The events underlying this case have spawned numerous lawsuits against both the
 5   federal government and many of these individual defendants. For example:
 6            Some Plaintiffs and members of the potential Parent Class are class members in the
 7   Ms. L litigation, discussed above. On June 26, 2018, the Ms. L. court certified a nationwide
 8   class of parents separated from their children and granted a class-wide preliminary
 9   injunction based on the plaintiffs’ claim that the federal government’s separation of
10   children from their parents violated the Fifth Amendment. Ms. L., No. 18-cv-428 (S.D.
11   Cal.), Dkt. 82–83; see also M.M.M. ex rel. his minor child, J.M.A. v. Barr, No. 18-cv-1832
12   (S.D. Cal.). The following claims were brought on behalf of the class in Ms. L: (1)
13   separation of the class members from their children violates procedural and substantive
14   due process under the Fifth Amendment; (2) practices regarding separation of class
15   members from their children are arbitrary and capricious, thus violating the Administrative
16
17   3
       Although class certification is not presently before the Court and would be premature at
18   this time, see Wade v. Kirkland, 118 F.3d 667, 670 (9th Cir. 1997) (noting that “in some
     cases, it may be appropriate in the interest of judicial economy to resolve a motion for
19   summary judgment or motion to dismiss prior to ruling on class certification”), Defendants
20   note that they would have additional defenses than those addressed in this motion against
     claims brought by certain class members. For example, claims that accrued prior to October
21   3, 2017, see, e.g., Compl. ¶¶ 133–41 (alleging the existence of a pilot program that ran
22   from July 2017 through October 2017), are barred by the two year statute of limitations
     applicable to Bivens suits in Arizona. See Rhodes v. Chavez, 644 F. App’x 714, 715 (9th
23   Cir. 2016). Also, any Class Members who have previously sued Defendants for the alleged
     creation of family separation policies where that “prior litigation was terminated by a final
24
     judgment on the merits” are precluded from pursuing those claims again. See Cent. Delta
25   Water Agency v. United States, 306 F.3d 938, 952 (9th Cir. 2002) (discussing the elements
     of claim preclusion). The plaintiffs in Mejia-Mejia, No. 18-1445, (D.D.C.), and Lopez-
26
     Sales v. Sessions, No. 18-1700 (D.D.C.), for example, are both precluded from pursuing
27   those claims again. Though these defenses do not control the named Plaintiffs’ claims, and
     other defenses may be relevant to purported class members, Defendants specifically
28   preserve the right to assert any such defenses.

                                                  9
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 13 of 64




 1   Procedure Act (“APA”); and (3) separation of families violates the federal laws that
 2   provide for asylum and other protections from removal and class members have a private
 3   right of action to challenge violations of their right to apply for asylum under 8 U.S.C.
 4   § 1158(a). See Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt. 1, 32, 85. The Ms. L court recently
 5   held that the government’s application of the factors identified in the preliminary injunction
 6   generally were consistent with the court’s orders, including the government’s use of
 7   criminal history as a justification for separations. Compare Ms. L., No. 18-cv-428 (S.D.
 8   Cal.), Dkt. 509 at 9–10 (Order on Motion to Enforce Preliminary Injunction) with Compl.
 9   ¶¶ 234–35 (discussing post-injunction separations and the use of old criminal offenses as
10   a justification for separations).
11          Members of the potential Parent Class are also class members in Ms. J.P. v. William
12   P Barr, No. 18-6081 (C.D. Cal.) (“Ms. J.P.”), where a court granted a preliminary
13   injunction requiring the federal government to screen, and, where appropriate, provide
14   mental health treatment to those members of the class in custody, as well as those released
15   from custody. See Ms. J.P., No. 18-6081 (C.D. Cal.), Dkt. 251 at *45–46.
16          Some Plaintiffs and members of the potential Child Class are members of a putative
17   class action against eleven of these same individual Defendants in the District Court for
18   the District of Columbia. K.O. v. Sessions, No. 20-309 (D.D.C.) (“K.O.”). Plaintiffs in K.O.
19   assert claims for violations of the Fourth Amendment, Fifth Amendment, 42 U.S.C.
20   § 1985(3), and 42 U.S.C. § 1986. See K.O., No. 20-309 (D.D.C.), Dkt. 45 (Amended
21   Complaint). K.O. was recently transferred to the District Court for the District of Columbia
22   after a court in Massachusetts granted defendants’ motion to dismiss and held that it lacked
23   personal jurisdiction over the defendants and that venue was improper. K.O. v. Sessions,
24   No. 18-40149-TSH, 2020 WL 533461, at *7–8 (D. Mass. Feb. 3, 2020).
25          Some members of the potential classes also brought individual claims against some
26   of these same Defendants, and have already had claims arising from an alleged family
27   separation policy decided on their merits. See, e.g., Mejia-Mejia, 2019 WL 4707150, at *6
28   (dismissing individual-capacity claims against AG Sessions and Director Lloyd with


                                                  10
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 14 of 64




 1   prejudice); see also Lopez-Sales v. Sessions, No. 18-1700 (D.D.C.), Dkt. 30 (stipulating to
 2   dismissal with prejudice of individual-capacity claims against AG Sessions and Director
 3   Lloyd). Another case in Arizona involving the separation of families at the border, C.M. v.
 4   United States, No. 19-05217 (D. Ariz.), seeks damages against the United States under the
 5   Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671–80.
 6       II.     STATUTORY AND REGULATORY FRAMEWORK.
 7               The following specific statutory and regulatory schemes apply in the immigration
 8   context pled in the Complaint and inform the analysis of the instant motion.
 9             A. Expedited Removal, Credible Fear, and Mandatory Detention under the
                  Immigration and Nationality Act (“INA”)
10
11               Any individuals who attempt to enter the United States without inspection and are

12   apprehended within two weeks and one hundred miles of a port of entry, e.g., Compl ¶¶ 60,

13   92, may be subject to a process commonly referred to as “expedited removal,” which

14   provides an accelerated removal process for certain aliens. See 8 U.S.C. § 1225(b). 4 Under

15   expedited removal processes, aliens are ordered removed from the United States without

16   further hearing or review unless the alien expresses an intention to apply for asylum or a

17   fear of persecution. 8 U.S.C. § 1225(b)(1)(A). Aliens who express an intention to apply for

18   asylum or a fear of persecution are referred for a credible fear interview with an asylum

19   officer. Id. Congress has explicitly mandated the detention of individuals who are in the

20   expedited removal process and whose claim of credible fear of persecution is still being

21
22   4
       Generally, when aliens are apprehended by CBP they may be processed for expedited
23   removal, removal proceedings pursuant to 8 U.S.C. § 1229a, or reinstatement of removal
     pursuant to 8 U.S.C. § 1231(a)(5). In Section 1229a removal proceedings, aliens will have
24
     an opportunity to contest their removability from the United States and apply for various
25   forms of relief, including asylum, before an immigration judge. Id. These aliens are
     provided a written notice, known as a notice to appear, specifying among other things the
26
     nature of the proceedings against the alien, the legal authority under which the proceedings
27   are conducted, and the charges against the alien with the statutory provisions alleged to
     have been violated. Id. § 1229(a). Unaccompanied alien children generally are subject to
28   Section 1229a removal proceedings. See 8 U.S.C. § 1232(a)(5)(D)(i).

                                                    11
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 15 of 64




 1   considered or has been rejected. See 8 U.S.C. § 1225(b)(1)(B)(iii)(IV) (“Any alien subject
 2   to the procedures under this clause shall be detained pending a final determination of
 3   credible fear of persecution and, if found not to have such a fear, until removed.”)
 4   (emphasis added). Individuals processed for expedited removal and subject to mandatory
 5   detention are eligible for release from immigration detention only if they are granted parole
 6   in limited circumstances. See, e.g., id. § 1182(d)(5)(A); 8 C.F.R. §§ 235.3(b)(2)(iii),
 7   235.3(b)(4)(ii). The INA also requires that any individuals who express an intent to apply
 8   for asylum at a port of entry, e.g., Compl. ¶ 77, be detained during their removal
 9   proceedings, 8 U.S.C. § 1225(b)(2)(A), unless the Secretary of Homeland Security
10   exercises his discretion to release them on parole, 8 U.S.C. § 1182(d)(5). See 8 C.F.R.
11   § 235.3(c).
12      B. Statutes Governing the Care and Custody of Unaccompanied Alien Children
13             a. The Homeland Security Act of 2002 (“HSA”)
14          The HSA, enacted in 2002, created DHS and transferred most immigration functions
15   formerly performed by the Immigration and Naturalization Service to the newly-formed
16   DHS and its components, including USCIS, CBP, and ICE. See Homeland Security Act of
17   2002, Pub. L. No. 107-296, 116 Stat. 2135; see also DHS Reorganization Plan
18   Modification of January 30, 2003, H.R. Doc. No. 108-32 (also set forth as a note to 6 U.S.C.
19   § 542). Congress separately transferred to ORR the responsibility for caring for
20   unaccompanied alien children (“UAC”) “who are in Federal custody by reason of their
21   immigration status.” HSA, § 462(a)(b)(1)(A), codified as amended at 6 U.S.C.
22   § 279(b)(1)(A) (2002). That is, Congress transferred to ORR the responsibility of caring
23   for any UAC who ORR receives from DHS.
24          The HSA transferred to ORR the responsibility, in consultation with DHS, for
25   making UAC placement decisions. 6 U.S.C. § 279(b)(1)(C), (D). The HSA defines an
26   “unaccompanied alien child” as a child who:
27         (A) has no lawful immigration status in the United States;
           (B) has not attained 18 years of age; and
28         (C) with respect to whom–


                                                  12
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 16 of 64




 1                  (i) there is no parent or legal guardian in the United States; or
                    (ii) no parent or legal guardian in the United States is available to provide
 2                  care and physical custody.
 3   Id. § 279(g)(2). Congress prohibited ORR from releasing UACs on their own recognizance.
 4   See id. § 279(b)(2).
 5               b. Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”)
 6            In 2008, the TVPRA codified protections related to the custody of UACs. The
 7   TVPRA requires that “the care and custody of all unaccompanied alien children, including
 8   responsibility for their detention, where appropriate, shall be the responsibility of the
 9   Secretary of Health and Human Services.” 8 U.S.C. § 1232(b)(1). Congress also required
10   that “[e]xcept in the case of exceptional circumstances, any department or agency of the
11   Federal Government that has an unaccompanied alien child in custody shall transfer the
12   custody of such child to the Secretary of Health and Human Services not later than 72 hours
13   after determining that such child is an unaccompanied alien child.” Id. § 1232(b)(3). Thus,
14   the combination of the HSA and the TVPRA requires that all UACs in DHS custody be
15   transferred to HHS, and that HHS provides for UACs in its care.
16            The TVPRA requires that UACs in HHS custody be “promptly placed in the least
17   restrictive setting that is in the best interest of the child.” Id. § 1232(c)(2)(A). It delegates
18   to the Secretary of HHS the authority to make such placement decisions, noting that the
19   Secretary “may consider danger to self, danger to the community, and risk of flight.” Id.
20   Staff from HHS, and particularly ORR, make an initial care provider placement decision
21   for each UAC. See ORR Policy Guide: Children Entering the United States
22   Unaccompanied       §   1.3.2,   http://www.acf.hhs.gov/orr/resource/children-entering-the-
23   united-states-unaccompanied (last visited Feb. 13, 2020). 5
24
     5
25     Federal Rule of Evidence 201 provides that “[t]he court may judicially notice a fact that
     is not subject to reasonable dispute because it can be accurately and readily determined
26
     from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
27   At several points in this brief, Defendants cite material from government websites,
     including statistical information, whose accuracy cannot be reasonably questioned, and is
28


                                                    13
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 17 of 64




 1          The TVPRA makes clear that HHS is responsible for all placement decisions for
 2   UACs in its custody and provides guidelines for their placement with a custodian, including
 3   the requirement for HHS to evaluate the suitability of any placement. 8 U.S.C.
 4   § 1232(c)(3). The TVPRA provides that a child may be placed with a proposed custodian
 5   (either a person or an entity) if HHS
 6            . . . makes a determination that the proposed custodian is capable of
             providing for the child’s physical and mental well-being. Such determination
 7           shall, at a minimum, include verification of the custodian’s identity and
             relationship to the child, if any, as well as an independent finding that the
 8
             individual has not engaged in any activity that would indicate a potential risk
 9           to the child.
10   Id. § 1232(c)(3)(A). Neither the TVPRA nor the HSA provides HHS with authority to
11   apprehend or detain aliens, or to enforce the INA through prosecutions for improper entry
12   or otherwise. HHS is purely a custodian and provider of social services for UACs.
13      C. Criminal Prosecution for Improper Entry
14          Individuals in DHS custody may be subject to prosecution for criminal violations of
15   immigration or other laws. See, e.g., 8 U.S.C. §§ 1324, 1325, 1326. For example, the United
16   States Code makes it a federal crime for aliens to: (1) enter the United States “at any time
17   or place other than as designated by immigration officers,” (2) elude “examination or
18   inspection by immigration officers,” or (3) obtain entry to the United States “by a willfully
19   false or misleading representation or the willful concealment of a material fact.” 8 U.S.C.
20   § 1325(a). DHS has discretion to refer people to the U.S. Department of Justice (“DOJ”)
21   for prosecution based on the particularized facts and circumstances.
22      D. The “Zero-Tolerance Policy”
23          On April 6, 2018, then-AG Sessions issued a “Memorandum for Federal Prosecutors
24   along the Southwest Border” that provided guidance on how to exercise prosecutorial
25   discretion with respect to illegal entry enforcement consistent with DOJ priorities and
26
     proper for judicial notice and consideration on a motion to dismiss. See, e.g., Daniels-Hall
27
     v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (taking judicial notice of relevant
28   facts provided on government website which “neither party disputes”).


                                                  14
          Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 18 of 64




 1    Congress’s legislative choices. See Apr. 6, 2018, Zero-Tolerance Memorandum, available
 2    at https://www.justice.gov/opa/press-release/file/1049751/download (last visited Feb. 13,
 3    2020); U.S. DOJ, News Release: Attorney General Announces Zero-Tolerance Policy for
 4    Criminal Illegal Entry (Apr. 6, 2018), 2018 WL 1666622; Compl. ¶ 158. The memorandum
 5    directed southwest border prosecutors immediately to adopt a policy of accepting, to the
 6    extent practicable, all offenses referred for prosecution under 8 U.S.C. § 1325(a) by DHS.
 7             On June 20, 2018, the President issued an executive order stating that it is the
 8    “policy of this Administration to maintain family unity, including by detaining alien
 9    families together where appropriate and consistent with law and available resources.”
10    Executive      Order    §   1,   available    at   https://www.whitehouse.gov/presidential-
11    actions/affording-congress-opportunity-address-family-separation/ (last visited Feb. 13,
12    2020); Compl. ¶¶ 217–18.
13 III.        THE COURT SHOULD DISMISS THE COMPLAINT FOR LACK OF
               PERSONAL JURISDICTION OVER THE DEFENDANTS
14
15             Plaintiffs’ lawsuit must be dismissed under Federal Rule of Civil Procedure 12(b)(2)

16    because the Court does not have personal jurisdiction over any of the fifteen Defendants.

17    See Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1783 (2017) (pre-

18    requisites for personal jurisdiction “must be met as to each defendant”). As the Supreme

19    Court has explained, “[f]ederal courts ordinarily follow state law in determining the bounds

20    of their jurisdiction over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014); id. (usual

21    rules apply to establish in personam jurisdiction over federal employees sued individually).

22    “This is because . . . in most cases,” a district court may exercise personal jurisdiction upon

23    proper service of a defendant “‘who is subject to the jurisdiction of a court of general

24    jurisdiction in the state where the district court is located.’” Id. (quoting Fed. R. Civ. P.

25    4(k)(1)(A)); see Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.

26    2004) (“Where . . . there is no applicable federal statute governing personal jurisdiction,

27    the district court applies the law of the state in which the district court sits.”) (citing Fed.

28    R. Civ. P. 4(k)(1)(A)). Here, none of the fifteen Defendants – each sued in a personal, not


                                                    15
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 19 of 64




 1   official capacity – “is subject to the jurisdiction” of courts in Arizona, and Plaintiffs cannot
 2   meet their burden of showing otherwise. See Schwarzenegger, 374 F.3d at 800 (“Where a
 3   defendant moves to dismiss a complaint for lack of personal jurisdiction, the plaintiff bears
 4   the burden of demonstrating that jurisdiction is appropriate.”); id. (plaintiff’s “pleadings
 5   and affidavits [must] make a prima facie showing of personal jurisdiction”).
 6            A. Plaintiffs Must Show That Each Defendant Has Constitutionally Sufficient
                 “Contacts” with Arizona.
 7
 8            Arizona authorizes its courts to assert “personal jurisdiction over a person, whether

 9   found within or outside Arizona, to the maximum extent permitted by . . . the United States

10   Constitution.” Ariz. R. Civ. P. 4.2(a). Arizona’s long-arm statute is thus “coextensive with

11   federal due process requirements,” and so “the jurisdictional analyses under state law and

12   federal due process are the same.” Schwarzenegger, 374 F.3d at 800–01. In other words,

13   Arizona courts may exercise personal jurisdiction over a nonresident defendant 6 only if

14   “that defendant ha[s] at least ‘minimum contacts’ with the . . . forum such that the exercise

15   of jurisdiction ‘does not offend traditional notions of fair play and substantial justice.’”

16   Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

17   (1945)).

18            Depending on the nature of a defendant’s forum contacts (if any), personal

19   jurisdiction may take the form of general or specific jurisdiction. Schwarzenegger, 374

20   F.3d at 801–02. “For general jurisdiction to exist over a nonresident defendant . . . , the

21   defendant must engage in continuous and systematic general business contacts . . . that

22   approximate physical presence in the forum state.” Id. at 801 (internal quotation marks and

23   citation omitted); see Munns v. Clinton, 822 F. Supp. 2d 1048, 1077 (E.D. Cal. 2011) (same

24   for individual-capacity Bivens defendants). “This is an exacting standard, as it should be,

25   because a finding of general jurisdiction permits a defendant to be haled into court in the

26   forum state to answer for any of its activities anywhere in the world.” Schwarzenegger,

27
     6
      Plaintiffs do not allege that any Defendant resides in Arizona. See generally Compl. Nor
28   could they, as all of the Defendants presently live elsewhere.

                                                   16
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 20 of 64




 1   374 F.3d at 801; see Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (“[O]nly a limited set of
 2   affiliations with a forum will render a defendant amenable to general jurisdiction in that
 3   State.”) (internal quotation marks and citation omitted). For specific jurisdiction, a plaintiff
 4   bears the burden of showing first, that “[t]he non-resident defendant . . . purposefully
 5   direct[ed] his activities or consummate[d] some transaction with the forum or resident
 6   thereof; or perform[ed] some act by which he purposefully avail[ed] himself of the
 7   privilege of conducting activities in the forum, thereby invoking the benefits and
 8   protections of its laws.” Schwarzenegger, 374 F.3d at 802. Second, plaintiff must show that
 9   his or her “claim . . . arises out of or relates to the defendant’s forum-related activities.” Id.
10   If – and only if – plaintiff demonstrates both purposeful availment/direction and
11   relatedness, “the burden then shifts to the defendant to present a compelling case that the
12   exercise of jurisdiction would not be reasonable.” Id. (internal quotation marks and
13   citations omitted).
14            B. Plaintiffs Have Not Established Constitutionally Sufficient Contacts
                 Between Any Defendant and Arizona.
15
16            Here, the Complaint includes no references at all to personal jurisdiction. See

17   generally Compl. While Plaintiffs do address and purport to establish subject matter

18   jurisdiction and venue, see id. ¶¶ 44–50, they make no allegations about the Court’s

19   personal jurisdiction over any Defendant. See generally id. The Complaint never alleges,

20   in other words, that general jurisdiction applies, or that any Defendant resides in or has

21   substantial “continuous and systematic” contacts with Arizona. Id.; see Schwarzenegger,

22   374 F.3d at 801. 7

23            Likewise, the Complaint says nothing about specific jurisdiction, or about how any

24   Defendant – let alone each of them – interacted with Arizona such that specific jurisdiction

25
26   7
       Indeed, while Plaintiffs bear the burden on this issue, defense counsel has conducted
27   diligent research and is aware of no information that any Defendant lives in Arizona; owns
     property there; or otherwise engages with the state in a manner allowing general
28   jurisdiction.

                                                    17
         Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 21 of 64




 1   applies. See generally Compl. While the Complaint references Arizona numerous times,
 2   see id. ¶¶ 1, 8, 19–22, 45–50, 60, 66, 68, 77–78, 82-83, 87, 95, 101, 106, 108, 140, 142,
 3   153, 158, 165, 201, 254, most of these allegations make no mention of any Defendant and
 4   instead discuss where the separations allegedly occurred, see id. ¶¶ 1, 19–20, 22, 48, 165
 5   (in Arizona and elsewhere); where Plaintiffs and other purported class members allegedly
 6   were detained, see id. ¶¶ 19–22, 45, 48–50, 61, 66, 68, 77–78, 82–83, 87, 95, 106, 108 (in
 7   Arizona and elsewhere); and where Plaintiffs and other purported class members allegedly
 8   crossed into the United States, see id. ¶¶ 46–47, 60, 101 (in Arizona). 8 But Plaintiffs do not
 9   claim that any Defendant separated anyone from a family member anywhere; detained
10   anyone anywhere; or had anything to do with Plaintiffs’ choice of which State to attempt
11   entry. See generally id. 9 These Arizona allegations, in other words, describe Plaintiffs’
12   alleged experiences or those of putative class members, not the actions of Defendants. Id.
13   ¶¶ 1, 19–22, 45–50, 60, 66, 68, 77–78, 82–83, 87, 95, 101, 106, 108, 140, 165, 254.
14   Plaintiffs’ connections to Arizona, however, have no bearing on the jurisdictional analysis.
15   Walden, 571 U.S. at 283–91. As the Supreme Court said in Walden, “[w]e have consistently
16   rejected attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry by
17   demonstrating contacts between the plaintiff (or third parties) and the forum State.” Id. at
18   284 (reversing court of appeals and finding no personal jurisdiction over federal defendant
19   in Bivens suit). Rather, due process requires that a defendant’s “connection with the forum
20
21   8
      Plaintiffs reference some alleged action by one or more Defendants in paragraphs 8, 142,
22   153, 158, and 201, but these allegations describe high-level policymaking activity and
     efforts to implement national policy. See Compl. ¶¶ 8, 142, 153, 158, 201. As explained
23   below, such allegations cannot establish specific personal jurisdiction here. The
24   Complaint’s remaining two references to Arizona – in paragraphs 140 and 254 – have
     nothing to do with personal jurisdiction and instead identify a particular organization’s
25   headquarters location and an unrelated litigation matter. Id. ¶¶ 140, 254.
26   9
      To the contrary, the Complaint repeatedly states that specific, unnamed “officers” and
27   “guards” separated the plaintiff parents and children and placed them in detention facilities.
     See, e.g., Compl. ¶¶ 60–63, 66–67, 71, 78, 80–82, 94, 104–05, 112–13.
28


                                                   18
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 22 of 64




 1   State . . . arise out of contacts that the ‘defendant himself’ creates with [that] State.” Id.
 2   (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)) (emphasis added).
 3          Turning to the Complaint’s allegations about the Defendants’ alleged activities,
 4   Plaintiffs again identify no conduct triggering specific jurisdiction. See generally Compl.
 5   Plaintiffs’ references to the Defendants instead focus on their high-level role in formulating
 6   and implementing national immigration policy and practices from other locations, such as
 7   Washington, D.C. 10 But courts around the country have long held that “allegations limited
 8   to national policy implementation and oversight are insufficient to support a finding of
 9   personal jurisdiction” against individual-capacity defendants. Munns, 822 F. Supp. 2d at
10   1078; see Oksner v. Blakey, No. C 07-2273 SBA, 2007 WL 3238659, at *9 (N.D. Cal. Oct.
11   31, 2007), aff’d, 347 Fed. App’x 290 (9th Cir. 2009) (“the mere fact that federal officials
12   enforce federal laws and policies on a nationwide basis is not sufficient in and of itself to
13   confer personal jurisdiction” in a Bivens suit against such officials). 11 A contrary result
14
15   10
       See Compl. ¶¶ 8–9, 11–12, 17, 25–37, 39–41, 43, 55, 123, 125–26, 128–30, 132–36,
16   141–60, 162–65, 167–70, 172–73, 175–77, 185, 187, 192–93, 195–97, 199, 201–02, 204–
     06, 208, 210–11, 215–17, 225, 227, 231–33, 239–42, 248–52, 254–56, 267, 272–73, 280–
17   347.
18
     11
        See also Yellowbear v. Ashe, 612 F. App’x 918, 921 (10th Cir. 2015) (“[N]umerous
19   courts, including our own, have held that broad supervisory authority is insufficient” to
20   establish personal jurisdiction over “a government official . . . in an individual capacity
     suit.”); Perez v. United States, No. 13CV1417-WQH-BGS, 2014 WL 4385473, at *7–9
21   (S.D. Cal. Sept. 3, 2014) (allegation that high-ranking officials supervised/implemented
22   federal border-security policy insufficient to establish personal jurisdiction in Bivens suit);
     Moss v. U.S. Secret Service, No. 06-3045, 2007 WL 2915608, at *18–19 (D. Or. Oct. 7,
23   2007), rev’d in part, dismissed in part on other grounds, 572 F.3d 962 (9th Cir. 2009) (no
     specific jurisdiction over federal official in Bivens suit based on adoption/implementation
24
     of national policy); Mahmud v. Oberman, 508 F. Supp. 2d 1294, 1301–02 (N.D. Ga. 2007),
25   aff’d sub nom. Mahmud v. U.S. Dep’t of Homeland Sec., 262 F. App’x 935 (11th Cir. 2008)
     (no specific jurisdiction in Bivens suit based on “‘mere fact that’” supervisory TSA official
26
     “‘enforce[s] federal laws and policies . . . on a nationwide basis’”) (quoting Wag-Aero, Inc.
27   v. United States, 837 F. Supp. 1479, 1485 (E.D. Wis. 1993)); Rank v. Hamm, No. 204-
     0997, 2007 WL 894565, at *11–13 (S.D.W. Va. Mar. 21, 2007) (“[A]doption of a
28


                                                   19
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 23 of 64




 1   “would essentially subject the individual Defendants to personal liability in every state in
 2   the Union regardless of how tenuous their actual contacts with a particular forum might
 3   be.” Munns, 822 F. Supp. 2d at 1078. Such an approach would ignore the “purposeful
 4   availment”/“purposeful direction” requirement noted above and its focus on a defendant’s
 5   intentionality in interacting with the forum state. See Perez, 2014 WL 4385473, at *8
 6   (purposeful direction requires “an intentional act, . . . expressly aimed at the forum state,
 7   . . . causing harm that the defendant knows is likely to be suffered in the forum state”). As
 8   the Perez court put it, “general allegations of the[ ] [defendant] federal officers’ supervisory
 9   responsibilities and alleged implementation” of border-security policy do not meet
10   “[p]laintiffs’ prima facie burden to satisfy the purposeful direction test” and thus cannot
11   establish specific personal jurisdiction. 2014 WL 4385473, at *8. 12 Because the Complaint
12
13   nationwide policy does not of itself result in [individual-capacity federal official]
     purposefully directing personal activities toward West Virginia.”); McCabe v. Basham,
14   450 F. Supp. 2d 916, 924–27 (N.D. Iowa 2006) (no specific jurisdiction over former
15   Secretary of Homeland Security or Director of Secret Service; “[a]t bottom, Plaintiffs are
     premising jurisdiction over . . . senior-level federal government officials[ ] upon . . . [their]
16   supervisory status . . . [and] the acts of low-level federal, state and/or local government
     employees”); Nwanze v. Philip Morris Inc., 100 F. Supp. 2d 215, 220 (S.D.N.Y. 2000),
17
     aff’d sub nom. Nwanze v. Morris, 6 F. App’x 98 (2d Cir. 2001) (“[m]ere supervision over
18   the Bureau of Prisons, the reach of which extends into every state,” does not support
     personal jurisdiction over individual-capacity defendant); Claasen v. Brown, No. Civ. A.
19
     94-1018-GK, 1996 WL 79490, at *2 (D.D.C. Feb. 16, 1996) (“In order to exercise personal
20   jurisdiction over a federal official in an individual capacity, a court must find minimum
     contacts other than those arising from federal employment or supervisory roles.”); Wag-
21   Aero, Inc., 837 F. Supp. at 1486 (no personal jurisdiction unless “a federal court . . . find[s]
22   that a federal defendant sued in his or her personal capacity has minimum contacts with
     the forum”; if an agency head “could be sued personally in any district within his or her
23   official authority merely for supervising acts of subordinates . . . the minimum contacts
24   requirement would be rendered meaningless”); Vu v. Meese, 755 F. Supp. 1375, 1378 (E.D.
     La. 1991) (no personal jurisdiction over federal officials “who enforce the federal laws and
25   policies on a nationwide basis,” including “Zero Tolerance” federal drug enforcement
26   policy, because “governmental officials must have the requisite minimum contacts with
     the forum state”).
27
     12
          Accord Moss, 2007 WL 2915608, at *18–19 (no purposeful interaction with Oregon
28


                                                    20
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 24 of 64




 1   does not show that any Defendant has constitutionally sufficient “minimum contacts” with
 2   Arizona, the Court lacks personal jurisdiction over all of the Defendants. 13 Fed. R. Civ. P.
 3   12(b)(2); see also K.O., 2020 WL 533461, at *3–6 (dismissing for lack of personal
 4   jurisdiction and improper venue purported class action on behalf of minor children
 5   allegedly separated at the southwestern border, finding “Plaintiffs’ showing on the first two
 6   prongs [of the specific jurisdiction test] is not merely weak, it is non-existent”).
 7   IV.    THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO
            EXTEND BIVENS TO CHALLENGE THE CONSTITUTIONALITY OF
 8
            THE GOVERNMENT’S FEDERAL PROSECUTION OR IMMIGRATION
 9          ENFORCEMENT POLICY
10          Plaintiffs attempt to bring a Bivens action against Defendants, seeking damages for
11   allegedly unconstitutional policy decisions of the United States in the immigration arena.
12   But Supreme Court precedent squarely establishes that Plaintiffs have no such claim.
13   Abbasi, 137 S. Ct. at 1861. Plaintiffs’ claims “bear little resemblance to the three Bivens
14   claims the [Supreme] Court has approved in the past: a claim against [federal] agents for
15   handcuffing a man in his own home without a warrant [see Bivens, 403 U.S. at 388]; a
16   claim against a Congressman for firing his female secretary [Davis v. Passman, 442 U.S.
17   228 (1979)]; and a claim against prison officials for failure to treat an inmate’s asthma [see
18   Carlson v. Green, 446 U.S. 14 (1980)].” Abbasi, 137 S. Ct. at 1860. And the Supreme
19   Court has been exceedingly skeptical of any invitation to invent new Bivens claims, as
20   Plaintiffs invite this Court to do. Compl. ¶¶ 25, 44; Abbasi, 137 S. Ct. at 1860. Simply put,
21
22   where plaintiffs allege that agency head had “nation-wide policy of engaging in viewpoint
     discrimination”); Rank, 2007 WL 894565, at *11–13 (no purposeful direction of “personal
23   activities toward West Virginia” based on federal official’s adoption of nationwide policy);
24   McCabe, 450 F. Supp. 2d at 924 (allegations that high-level federal officials created or
     followed an allegedly impermissible policy or practice “do[] not indicate any act by which
25   [the officials], in their individual capacities, purposefully availed themselves of the
26   privilege of conducting activities within [the forum state]” or the benefits of its laws).
     13
27      Because Plaintiffs have not met their burden of satisfying either the purposeful
     availment/direction or relatedness prongs of specific jurisdiction analysis, the Court need
28   not reach the “reasonableness” inquiry. Schwarzenegger, 374 F.3d at 801–02.

                                                   21
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 25 of 64




 1   “a Bivens action is not ‘a proper vehicle for altering an entity’s policy,’” particularly in the
 2   immigration context with its clear separation of powers implications, and this Court should
 3   leave to Congress the decision whether to authorize a damages action, or some other form
 4   of relief, to do just that. Abbasi, 137 S. Ct. at 1860 (quoting Corr. Servs. Corp. v. Malesko,
 5   534 U.S. 61, 74 (2001)).
 6          A. Plaintiffs’ Claims Involve a New Context
 7          Under the Supreme Court’s analysis for determining whether to recognize a Bivens
 8   remedy, this Court must first assess whether Plaintiffs’ allegations present “a new Bivens
 9   context.” Id. at 1859. As the Court made clear in Ziglar v. Abbasi: “[i]f the case is different
10   in a meaningful way from previous Bivens cases decided by [the Supreme] Court, then the
11   context is new” and a special factors analysis must be performed. Id. (emphasis added).14
12   Abbasi listed non-exclusive examples of such differences:
13
            the rank of the officers involved; the constitutional right at issue; the
14          generality or specificity of the official action; the extent of judicial guidance
            as to how an officer should respond to the problem or emergency to be
15
            confronted; the statutory or other legal mandate under which the officer was
16          operating; the risk of disruptive intrusion by the Judiciary into the
            functioning of other branches; or the presence of potential special factors that
17          previous Bivens cases did not consider.
18   Id. at 1860. Such “meaningful” differences may be “small, at least in practical terms.” Id.
19   at 1865. But “even a modest extension is still an extension.” Id. at 1864.
20          Here, the differences are in no way small or modest, and all of the potential factors
21   identified in Abbasi materially distinguish this case from Bivens, Davis, and Carlson. The
22   “new-context inquiry is easily satisfied.” Id. at 1865. First, unlike the “line-level” officers
23   at issue in Bivens, Defendants are (or were) some of the nation’s highest officials,
24   responsible for enforcing and implementing federal legislation through high-level
25
26   14
       Abbasi strictly limits the “new context” inquiry to a comparison with the three cases in
     which the Supreme Court itself affirmatively approved of a Bivens-type remedy – Bivens,
27
     Davis, and Carlson. Id. at 1859. The analysis does not consider decisions of courts of
28   appeals or district courts recognizing a Bivens remedy.


                                                   22
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 26 of 64




 1   Executive Branch policy. See Compl. ¶¶ 26–37, 39–41. Second, Plaintiffs’ constitutional
 2   claims arise in the context of immigration and related criminal enforcement activities, areas
 3   in which the Supreme Court has never affirmatively recognized an implied remedy and
 4   which are fraught with separation of powers concerns. Third, these claims challenge the
 5   United States’ broad authority to enforce the nation’s borders through the implementation
 6   of policies that apply to all potential entrants to the United States, not the type of specific
 7   officer action at issue in Bivens. See, e.g., Compl. ¶¶ 26–37, 39–41, 288, 298, 307, 315,
 8   324, 333. Fourth, the judicial guidance on the constitutional standards governing the high-
 9   level official actions at issue here is far less particular than the specific, binding guidance
10   available to the officers involved in Bivens, Davis, and Carlson. Cf. Abbasi, 137 S. Ct. at
11   1864 (“[T]he judicial guidance available to this warden, with respect to his supervisory
12   duties, was less developed.”). Fifth, and relatedly, the statutory and legal mandates
13   pursuant to which Defendants – who worked for a variety of agencies within the Executive
14   Branch – acted are meaningfully different from those at issue in Bivens, Davis, or Carlson.
15   See, e.g., Wilkie v. Robbins, 551 U.S. 537 (2007) (declining to recognize proposed Fourth
16   and Fifth Amendment claims); accord De La Paz v. Coy, 786 F.3d 367, 375 (5th Cir. 2015).
17   Sixth, the recognition of a Bivens claim in this context would risk significant and disruptive
18   intrusion by the Judiciary into the functioning of both Congress, which has been active in
19   establishing both statutory mandates regarding UACs and criminal prosecution for
20   unlawful entry, and the Executive Branch. Finally, as discussed below, this case involves
21   multiple “special factors” that the Supreme Court has not previously addressed in Bivens,
22   Davis, or Carlson that alone warrant a finding of new context. Abbasi, 137 S. Ct. at 1860.
23          In short, the contextual attributes of this case are not only significant, they span all
24   of the differences described as meaningful in Abbasi; certainly they are “meaningful
25   enough” to preclude extension of Bivens to this context. Abbasi, 137 S. Ct. at 1859. Thus,
26   in considering Plaintiffs’ claim, this Court must address the “antecedent” issue of whether
27   to imply a remedy at all. Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017). That, in turn,
28   involves asking: (1) whether “alternative, existing process[es]” protect the right at issue,


                                                   23
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 27 of 64




 1   and (2) whether any other “special factors counsel[] hesitation” in implying a damages
 2   remedy. Abbasi, 137 S. Ct. at 1858 (quoting Wilkie, 551 U.S. at 550). As shown below, the
 3   answer to both questions is yes – Plaintiffs have alternative avenues to obtain relief and
 4   there are numerous “special factors” counseling against recognizing the Bivens remedy
 5   Plaintiffs request.
 6          B. Multiple Alternative, Existing Processes Preclude the Creation of a Bivens
               Remedy
 7
 8          Plaintiffs have (or had) “available to them ‘other alternative forms of judicial

 9   relief,’” and “when alternative methods of relief are available, a Bivens remedy usually is

10   not.” Abbasi. 137 S. Ct. at 1863 (quoting Minneci v. Pollard, 565 U.S. 118, 124 (2012)).

11   “Under this rationale, the Supreme Court has declined to extend Bivens where Congress

12   has provided at least a partial remedy via statute . . . as well as where other causes of action

13   provide redress.” Liff v. Office of Inspector Gen. for U.S. Dep’t of Labor, 881 F.3d 912,

14   918 (D.C. Cir. 2018) (internal citations omitted). The fact that existing avenues of redress

15   do not provide for “monetary compensation” does not mean that the Court should create a

16   Bivens-type remedy. Mirmehdi v. United States, 689 F.3d 975, 982 (9th Cir. 2012); see id.

17   (“Congress’s failure to include monetary relief can hardly be said to be inadvertent, given

18   that despite multiple changes to the structure of appellate review in the Immigration and

19   Nationality Act, Congress never created such a remedy.”). Indeed, where a plaintiff has an

20   alternative process, the Court has “consistently rejected invitations to extend Bivens.”

21   Malesko, 534 U.S. at 70 (emphasis added). As the Ninth Circuit has confirmed,

22   “‘[a]lternative remedial structures’ can take many forms, including administrative,

23   statutory, equitable, and state law remedies.” Vega v. United States, 881 F.3d 1146, 1154

24   (9th Cir. 2018).

25          The availability of an avenue to pursue injunctive relief is “of central importance”

26   to deciding whether to imply a Bivens remedy. Abbasi, 137 S. Ct. at 1862. The APA, for

27   example, provides explicit authority to consider constitutional issues in official capacity

28   actions, and is an alternative process counselling against a damages remedy. See, e.g., W.


                                                   24
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 28 of 64




 1   Radio Servs. Co. v. U.S. Forest Serv., 578 F.3d 1116, 1123 (9th Cir. 2009) (“[T]he APA
 2   leaves no room for Bivens claims based on agency action or inaction.”). The availability of
 3   habeas is another potential process that counsels against a Bivens remedy, see Abbasi, 137
 4   S. Ct. at 1849, and indeed “might” provide a “more direct route to relief than a suit for
 5   money damages.” Id. at 1862–63; see Mirmehdi, 689 F.3d at 982 (“The availability of
 6   habeas is another remedy.”). The Ninth Circuit has also held that the INA provides a
 7   “remedial system” to challenge immigration detention. Id.
 8          Plaintiffs have alternative avenues of review here, the availability of which
 9   (regardless of its outcome) counsel against any implied remedy. Indeed, members of the
10   proposed Parent Class have already sought injunctive and habeas relief, and have filed
11   statutory claims under the APA arising out of the same policies and related actions that
12   Plaintiffs challenge here. See, e.g., Jacinto-Castanon de Nolasco v. U.S. Immigration &
13   Customs Enf’t, 319 F. Supp. 3d 491, 505 (D.D.C. 2018) (ordering the government to
14   reunify plaintiff with her sons). Plaintiffs also are (or could have been) members of the
15   class in Ms. L., which pursued APA relief. The court in Ms. L. granted a class-wide
16   preliminary injunction to parents based on claimed separations without a determination
17   that the parent was unfit or a danger to their child, holding that such separations likely
18   violated the Fifth Amendment. Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt. 82–83; Compl. ¶ 75
19   (noting that a plaintiff received judicial relief from Ms. L court). Plaintiffs also could have
20   sought injunctive relief similar to the class in Ms. J.P., where the district court has already
21   ordered the federal government to provide mental health treatment to a class of separated
22   families. See Ms. J.P., No. 18-6081 (C.D. Cal.), Dkt. 251 at *45–46. But even if plaintiffs
23   in the individual cases or Ms. L. or Ms. J.P. had not been successful, the actions themselves,
24   and the ability to have their constitutional challenges addressed in federal court,
25   demonstrate that alternative processes exist to address Plaintiffs’ concerns. Malesko, 534
26   U.S. at 69 (“So long as the plaintiff had an avenue for some redress, bedrock principles of
27   separation of powers foreclosed judicial imposition of a new substantive liability.”). The
28   only court yet to address the issue of the inappropriateness of an individual damages


                                                   25
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 29 of 64




 1   remedy in the context of alleged “family separations” confirms this analysis. See Mejia-
 2   Mejia, 2019 WL 4707150, at *5 (“As the numerous cases before this Court and the two
 3   class actions before Judge Sabraw in the Southern District of California demonstrate . . .
 4   there are alternative mechanisms available to challenge the constitutionality of the kind of
 5   government action at issue here.”). In short, there has been no shortage of litigation in this
 6   area. Plaintiffs’ constitutional challenges thus plainly can be, and have been, pursued
 7   through other avenues.
 8          Even without those cases, a new Bivens claim should not be recognized because
 9   Plaintiffs also have at least a potential avenue for suit in state tort law (for anyone acting
10   outside the scope of federal employment), and/or a suit against the United States under the
11   Federal Tort Claims Act (“FTCA”). 28 U.S.C. §§ 1346(b), 2671–80; see C.M., No. 19-
12   05217 (D. Ariz.) (asserting FTCA claims for damages from family separations). In fact,
13   Plaintiffs state their intention to bring an FTCA claim. Compl. ¶ 17 n.2. While the FTCA
14   standing alone may not constitute a sufficient alternative process in all contexts, see
15   Carlson, 446 U.S. at 20–23, the availability of the FTCA (and/or state law remedies) when
16   considered with other factors is probative of whether Congress “might doubt” or a court
17   should hesitate to recognize a Bivens remedy. 15 Abbasi, 137 S. Ct. at 1861.
18          It is not even necessary to divine all potential avenues for alternative forms of
19   judicial relief in this context because it is clear that many are available. See generally Liff,
20   881 F.3d at 921 (“We do not parse the specific applicability of this web of” alternatives
21   “but instead note the spectrum of remedies they provide”). This Court should decline to
22   supplement the avenues of review provided by Congress with a non-statutory individual
23
24   15
        See, e.g., Malesko, 534 U.S. at 73–74 (refusing to imply a remedy for plaintiff whose
25   “lack of alternative tort remedies was due solely to [the] strategic choice” not to sue for
     common-law negligence); Andrews v. Miner, 301 F. Supp. 3d 1128, 1134–35 (N.D. Ala.
26   2017) (acknowledging that, under Carlson, “[t]he FTCA remedy is not a substitute for a
     Bivens action,” but still considering “an effective and available [FTCA] remedy” – whose
27
     “administrative prerequisites” the plaintiff “failed to follow” – in the mix with other
28   “special factors”).


                                                   26
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 30 of 64




 1   capacity claim for damages. Review and the potential for relief through these avenues
 2   alone is sufficient to preclude creating a new Bivens remedy. Abbasi. 137 S. Ct. at 1863.
 3          C. Other Factors Counsel Strongly Against Implying a Bivens Remedy Here
 4          In addition to the processes discussed above, a wide range of “special factors” may
 5   or “might” make it inappropriate to create a Bivens remedy in a particular context, even
 6   where no alternative remedy exists. Abbasi, 137 S. Ct. at 1861. Although a single factor
 7   can suffice, special factors in the aggregate may also preclude a Bivens remedy. See
 8   Chappell v. Wallace, 462 U.S. 296, 304 (1983) (concluding that factors “[t]aken together”
 9   “constitute[d] ‘special factors’” and precluded creation of a Bivens remedy); Abbasi, 137
10   S. Ct. at 1862–63 (taking into account multiple factors, including congressional silence in
11   a heavily legislated arena, the potential for injunctive relief, and national security
12   considerations). Plaintiffs’ claims implicate at least five distinct and additional factors that
13   compel hesitation and warrant not implying a damages remedy in this novel and sensitive
14   context.
15              a. Congressional Action in the Context of Immigration Has Been “Frequent
                   and Intense” and Implying a Damages Remedy Would Raise Serious
16
                   Separation-of-Powers Concerns
17
            In Abbasi, the Court recognized that Congress’s failure to provide a damages
18
     remedy “is relevant . . . and . . . telling” when Congress has otherwise considered and
19
     regulated in a given arena. 137 S. Ct. at 1862. This is particularly true where Congress’s
20
     interest has been “frequent and intense.” Id. In the exercise of its Constitutional power to
21
     “establish an uniform Rule of Naturalization,” U.S. Const. art. I, § 8, cl. 4, Congress has
22
     acted repeatedly on the issues of immigration prosecution and the custody of alien children,
23
     among them enacting and modifying the Immigration and Nationality Act (“INA”), the
24
     HSA, and the TVPRA. And the Supreme Court “has repeatedly emphasized that ‘over no
25
     conceivable subject is the legislative power of Congress more complete than it is over’ the
26
     admission of aliens.” Fiallo v. Bell, 430 U.S. 787, 792 (1977) (quoting Oceanic Navigation
27
     Co. v. Stranahan, 214 U.S. 320, 339 (1909)); accord E. Bay Sanctuary Covenant v. Trump,
28


                                                   27
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 31 of 64




 1   932 F.3d 742, 755 (9th Cir. 2018) (citing U.S. Const. art. I, § 8, cl. 4, id. art. I, § 8, cl. 3;
 2   id. art. I, § 8, cl. 11) (“Congress is vested with the principal power to control the nation’s
 3   borders.”).
 4          The INA provides for the expedited removal and mandatory detention of certain
 5   aliens who enter the United States without documentation allowing for their admission. See
 6   8 U.S.C. § 1225(b)(1). Individuals processed for expedited removal who are determined
 7   by an asylum officer to have a credible fear of persecution must be detained for further
 8   consideration of the application for asylum. 8 U.S.C. § 1225(b)(1)(B)(ii). Individuals who
 9   present themselves at a port of entry and are processed for immigration proceedings under
10   Section 1229a are to be detained if the individual is not clearly and beyond a doubt entitled
11   to be admitted. 8 U.S.C. § 1225(b)(2)(A); see 8 C.F.R. § 235.3(c). The INA provides the
12   circumstances under which an individual may be paroled, the procedures and requirements
13   for asylum, and the procedures for challenging removal and detention. See, e.g., 8 U.S.C.
14   §§ 1158, 1182, 1225–30; see also 8 U.S.C. § 1231(g)(1) (stating the “Attorney General
15   shall arrange for appropriate places of detention for aliens detained pending removal or a
16   decision on removal”); Comm. Of Cent. Am Refugees v. Immigration & Naturalization
17   Serv., 795 F.2d 1434, 1440 (9th Cir. 1986) (stating Attorney General has “broad discretion”
18   in deciding where to house deportable aliens). The HSA created DHS and transferred to
19   HHS the responsibility for the care and custody of UACs. See 6 U.S.C. §§ 542, 279(a). The
20   TVPRA further codified HHS’s responsibility for all placement decisions for UACs in its
21   custody and provides the requirements for HHS to evaluate the suitability of any
22   placement. 8 U.S.C. § 1232(b)(1), (c)(3).
23          The passage of these statutes represents just a sampling of Congress’s actions in this
24   area. Since enacting the INA in 1952, Congress has amended it wholesale at least six times.
25   De La Paz, 786 F.3d at 377 (listing statutes). Likewise, Congress has amended the TVPRA
26
27
28


                                                    28
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 32 of 64




 1   and passed other legislation to care for UACs and combat human trafficking. 16 At no time
 2   has Congress provided the sort of damages remedy contemplated here.
 3         Additionally, Congress is plainly aware of the particular issues at the core of this
 4   lawsuit – allegations regarding the widespread separation of families, and harms
 5   consequent thereto – and has responded with legislation and other oversight. See, e.g.,
 6   Emergency Supplemental Appropriations for Humanitarian Assistance and Security at the
 7   Southern Border Act, 2019, Pub. L. No. 116-26, 133 Stat. 1018 (requiring the Executive
 8   Branch to submit monthly reports to Congress and the public of the number of any
 9   separated children and the cause of those separations); Compl. ¶ 238 (discussing
10   Congressional report on family separations). Indeed, for each of the past two years
11   Congress has appropriated $4 million to HHS’s Substance Abuse and Mental Health
12   Services Administration in order to address mental health needs of UACs through the
13   National Child Trauma Stress Initiative, with a special focus in 2018 on children who were
14   separated from their family. See Department of Defense and Labor, Health and Human
15   Services, and Education Appropriations Act, 2019 and Continuing Appropriations Act,
16   2019, Pub. L. No. 115-245, 132 Stat. 2981; Joint Explanatory Statement of the Committee
17   of Conference, H.R. Rep. No. 115-952, at *533 (2018); see also Consolidated
18   Appropriations Act, 2019, H.R. Rep. No. 116-31, § 224 (prohibiting DHS from using
19
     16
       See Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,
20   114 Stat. 1464; Prosecutorial Remedies and Tools against the Exploitation of Children
21   Today Act of 2003 (Protect Act), Pub. L. No. 108-21, 117 Stat. 650; Trafficking Victims
     Protection Reauthorization Act of 2003, Pub. L. No. 108-193, 117 Stat. 2875; Intelligence
22   Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, 118 Stat. 3638;
23   Trafficking Victims Protection Reauthorization Act of 2005, Pub. L. No. 109-164, 119
     Stat. 3558 (2006); William Wilberforce Trafficking Victims Protection Reauthorization
24   Act of 2008, Pub. L. No. 110-457, 122 Stat. 5044; Violence against Women
25   Reauthorization Act of 2013, Pub. L. No. 113-4, 127 Stat. 54; National Defense
     Authorization Act for Fiscal Year 2013, Pub. L. No. 112-239, 126 Stat. 1632; Justice for
26   Victims of Trafficking Act of 2015, Pub. L. No. 114-22, 129 Stat. 227; National Human
     Trafficking Hotline, Pub. L. No. 114-271, 130 Stat. 1398 (2016); Combating Human
27
     Trafficking in Commercial Vehicles Act, Pub. L. No. 115-99, 131 Stat. 2242 (2018); No
28   Human Trafficking on Our Roads Act, Pub. L. No. 115-106, 131 Stat. 2265 (2018).


                                                29
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 33 of 64




 1   appropriation funds to take actions against sponsors and potential sponsors of UACs). Both
 2   the House and the Senate have held multiple hearings on family separations. See, e.g.,
 3   Oversight of Immigration Enforcement and Family Reunification Efforts Before the S.
 4   Comm. on the Judiciary, 115th Cong. (July 31, 2018). Among those persons subject to
 5   Congressional oversight and inquiry who have testified in these hearings are some of the
 6   individual Defendants in this case. See, e.g., Oversight of the Department of Homeland
 7   Security Before the H. Comm. on the Judiciary, 115th Cong. (Dec. 20, 2018) (Nielsen
 8   testifying); Hearing on Prescription Drug Affordability and Innovation Before the S.
 9   Comm. on Finance, 115th Cong. (June 26, 2018) (Azar); Oversight of the Trump
10   Administration’s Family Separation Policy Before the H. Comm. on the Judiciary, 116th
11   Cong. (Feb. 26, 2019) (Lloyd); Compl. ¶ 227 (McAleenan and Provost). Congress has also
12   considered multiple legislative proposals regarding family separation in the immigration
13   context that have not been passed into law. See, e.g., Keep Families Together Act, S. 3036,
14   115th Cong. (2018); Protect Kids and Parents Act, S. 3091, 115th Cong. (2018).
15          Despite statutes, repeated amendments, and recent congressional oversight,
16   Congress has never provided a damages remedy against government officials who create
17   or implement policy to enforce the nation’s immigration laws – the damages remedy
18   Plaintiffs seek in this suit. 17 This “institutional silence speaks volumes,” and “counsels
19   strongly against judicial usurpation of the legislative function.” De La Paz, 786 F.3d at
20   377; see also Abbasi, 137 S. Ct. at 1862 (noting that where policies “attract the attention
21   of Congress,” yet “Congress fails to provide a damages remedy,” then “it is much more
22   difficult to believe that ‘congressional inaction’ was ‘inadvertent’” (citing Schweiker v.
23   Chilicky, 487 U.S. 412, 423 (1988))). As the Ninth Circuit has stated in the immigration
24   enforcement context, “Congress’s failure to include monetary relief can hardly be said to
25   be inadvertent, given that despite multiple changes to the structure of appellate review in
26   the [INA], Congress never created such a remedy.” Mirmehdi, 689 F.3d at 982 (citation
27   17
        In contrast, for example, Congress has created a private right of action for victims of
28   trafficking to sue their traffickers for damages, 18 U.S.C. § 1595.


                                                 30
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 34 of 64




 1   omitted). Given Congress’s “repeated and careful attention to immigration matters,” De La
 2   Paz, 786 F.3d at 377, this Court should not supplant the legislative function by creating a
 3   Bivens claim here. Id. at 378 (“[T]he comprehensive regulations and remedies provided in
 4   civil immigration law and regulations preclude crafting an implied damage remedy here.”);
 5   Mirmehdi, 689 F.3d at 982 (declining to allow Bivens action by aliens in part because “[t]he
 6   complexity and comprehensiveness of the existing remedial system is another factor among
 7   a broad range of concerns counseling hesitation”).
 8             b. National and Border Security Concerns, which are Constitutionally
                  Committed to the Political Branches, Counsel Against Creation of an
 9
                  Individual Capacity Cause of Action in this Context
10
            Because Plaintiffs’ claims arise out of immigration enforcement activities at an
11
     international border, they necessarily implicate national security and foreign affairs. Like
12
     immigration, these areas are constitutionally committed to the political branches. See, e.g.,
13
     Abbasi, 137 S. Ct. at 1861; Bank Markazi v. Peterson, 136 S. Ct. 1310, 1328 (2016)
14
     (recognizing “controlling role of the political branches” in foreign affairs); Harisiades v.
15
     Shaughnessy, 342 U.S. 580, 588–89 (1952) (“[A]ny policy toward aliens is vitally and
16
     intricately interwoven with contemporaneous policies in regard to the conduct of foreign
17
     relations [and] the war power . . . Such matters are so exclusively entrusted to the political
18
     branches of government. . . .”). Indeed, “[m]atters intimately related to foreign policy and
19
     national security are rarely proper subjects for judicial intervention.” Haig v. Agee, 453
20
     U.S. 280, 292 (1981); Hernandez v. Mesa, 885 F.3d 811, 819 (5th Cir. 2018) (en banc)
21
     (risk to national security counseled against recognizing Bivens claim in border shooting
22
     case) (certiorari granted). This most certainly includes judicial interference by extending
23
     Bivens. See Doe v. Rumsfeld, 683 F.3d 390, 394 (D.C. Cir. 2012) (“The Supreme Court has
24
     never implied a Bivens remedy in a case involving the military, national security, or
25
     intelligence.”); see also Mejia-Mejia, 2019 WL 4707150, at *5 n.6 (“These concerns are
26
     heightened with respect to immigration matters that also implicate national security.”).
27
28


                                                  31
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 35 of 64




 1          The national security and border concerns at issue here counsel against recognizing
 2   a new Bivens claim. Congress has charged DHS and its components with securing the
 3   border, 6 U.S.C. §§ 111, 202, and courts have long recognized that “this country’s border-
 4   control policies are of crucial importance to the national security and foreign policy of the
 5   United States.” United States v. Delgado-Garcia, 374 F.3d 1337, 1345 (D.C. Cir. 2004).
 6   Related “immigration issues ‘have the natural tendency to affect diplomacy, foreign policy,
 7   and the security of the nation,’ which further ‘counsels hesitation’ in extending Bivens.”
 8   Mirmehdi, 689 F.3d at 982 (quoting Arar v. Ashcroft, 585 F.3d 559, 574 (2d Cir. 2009)).
 9   Indeed, the Supreme Court has recognized that concerns about “subjecting the prosecutor’s
10   motives and decisionmaking to outside inquiry” are magnified in the immigration context.
11   Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 490 (1999) (citation and
12   quotation omitted). Thus, any supplemental damages remedy provided here should come
13   from Congress.
14             c. Bivens Actions May Not Be Used to Challenge High-Level Executive Branch
15                 Immigration Enforcement Policy on the Border
16          Plaintiffs do not challenge the acts of lone, line-level or rogue officers, but instead
17   the decision-making of Congress and alleged policies of the Executive Branch. Although
18   styled as a suit against Defendants, Plaintiffs’ real grievance is with national immigration
19   policies of the Executive Branch regarding enforcement of the immigration laws. The
20   Complaint is replete with references to the “Trump Administration,” and even specific
21   statements made by the President of the United States. See, e.g., Compl. ¶¶ 215, 217, 239,
22   242, 244–49. But the Supreme Court has held that special factors preclude damages suits
23   against federal agencies and entities. F.D.I.C. v. Meyer, 510 U.S. 471, 485–86 (1994)
24   (declining to imply a damages action directly against a federal agency). As the Court has
25   explained, “injunctive relief [not an individual-capacity damages action] has long been
26   recognized as the proper means for preventing entities from acting unconstitutionally.”
27   Malesko, 534 U.S. at 74 (emphasis added).
28


                                                  32
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 36 of 64




 1          Abbasi confirms that individual-capacity constitutional lawsuits challenging high-
 2   level Executive Branch policy raise serious separation-of-powers issues and other practical
 3   concerns. Abbasi, 137 S. Ct. at 1860. Interfering in government policymaking through the
 4   vehicle of an individual-capacity damages action accrues “substantial social costs” far
 5   beyond those imposed by a traditional Bivens action. Anderson v. Creighton, 483 U.S. 635,
 6   638 (1987). The entire thrust of Bivens and its progeny is that it is directed to the actions
 7   of lone, typically line-level officers, towards lone plaintiffs, not government-wide
 8   decision-making. Cf. Rodriguez v. Swartz, 899 F.3d 719, 745, 748 (9th Cir. 2018) (allowing
 9   a Bivens claim against “a rank-and-file officer, not the head of the Border Patrol or any
10   other policy-making official,” where the line-level officer had been prosecuted by the
11   United States for murder). Plaintiffs should not be permitted to evade clear Supreme Court
12   holdings on this point simply by naming individual high-level Executive Branch
13   employees as defendants.
14          Furthermore, Plaintiffs’ proposed Bivens claims would implicate the precise
15   separation-of-powers concerns in the policy-making arena that Abbasi identified. Far from
16   claiming Defendants were on some personal lark, Plaintiffs maintain that Defendants
17   violated their constitutional rights through implementing and/or condoning policies of the
18   United States. 18 And here these policies were informed by Congressional directives. See,
19
     18
20     See, e.g., Compl. ¶ 28 (“[A]s Chief of Staff, Kelly advised President Trump on all aspects
     of immigration policy and practice, including the detention of asylum seekers and forcible
21   separation of children and parents”); id. ¶¶ 133–38 (alleging the creation of a “pilot
22   program” that resulted in the separation of hundreds of children from their parents); id.
     ¶¶ 145–54 (alleging an agreement “to pursue separation of families entering the United
23   States at all points across the southern border”); id. ¶¶ 158–60 (alleging that the Zero-
     Tolerance policy of prosecuting anyone who violated 8 U.S.C. § 1325(a) along the southern
24
     border was a pretext for “widespread separations”); id. ¶ 165 (alleging that “the
25   government began to separate parents and children at substantially increased rates and in
     substantially increased numbers”) (emphasis added); id. ¶¶ 166–67 (alleging that the
26
     separations were effected by “John/Jane Doe DHS Defendants”); id. ¶ 288 (“Defendants
27   have developed, adopted, implemented, enforced, sanctioned, encouraged, condoned, and
     acquiesced to a pattern, practice, or custom of violating the clearly established Fifth
28   Amendment due process rights of Plaintiffs and Class Members . . . .”).

                                                  33
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 37 of 64




 1   e.g., 8 U.S.C. §§ 1225(b)(1)(B)(iii)(IV), 1325(a). As the only court to squarely address this
 2   issue in the context of “family separation” allegations has recognized, a suit against high-
 3   level Executive Branch policymakers alleging the creation of such policies “is obviously a
 4   collateral challenge to a government-wide policy affecting thousands of individuals.”
 5   Mejia-Mejia, 2019 WL 4707150, at *4, *6.
 6          The creation of an individual capacity damages action in these circumstances would
 7   burden Defendants and future officials alike “from devoting the time and effort required
 8   for the proper discharge of their duties.” Abbasi, 137 S. Ct. at 1860. Moreover, “the
 9   discovery and litigation process would either border upon or directly implicate the
10   discussion and deliberations that led to the formation” of any policy or practice related to
11   the separation of Plaintiffs and their children at the border, requiring “courts to interfere in
12   an intrusive way with sensitive functions of the Executive Branch.” Id. The Complaint is
13   replete with allegations of such discussions between high-ranking officials of the Executive
14   Branch. See, e.g., Compl. ¶¶ 123, 134–35, 141, 150–52. Even the President himself is
15   alleged to have had some involvement in U.S. policy on this front. Id. ¶¶ 242–49. The threat
16   of discovery could inhibit the free flow of advice and fulsome analysis within the Executive
17   Branch, see Fed. Open Mkt. Comm. Of Fed. Reserve Sys. v. Merrill, 443 U.S. 340, 360
18   (1979), and reduce the Executive’s autonomy and confidentiality, see Cheney v. U.S. Dist.
19   Ct. for D.C., 542 U.S. 367, 385 (2004); accord Mejia-Mejia, 2019 WL 4707150, at *5
20   (noting that if courts extended Bivens to challenges of “Executive Branch policies . . . the
21   discovery required to gain details on individual defendants’ motivations could dampen the
22   candor of conversations and advice rendered by officials within the executive branch”); cf.
23   Lanuza v. Love, 899 F.3d 1019, 1029 (9th Cir. 2018) (quoting Abbasi, 137 S. Ct. at 1849)
24   (“Bivens actions against high-ranking executive officers, such as the Director of the Federal
25   Bureau of Investigation and the U.S. Attorney General in Abbasi, are disfavored because
26   such suits ‘would call into question the formulation and implementation of a high-level
27   executive policy, and the burdens of that litigation could prevent officials from properly
28


                                                   34
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 38 of 64




 1   discharging their duties.’”). Indeed, Plaintiffs are almost certain to seek such intrusive
 2   discovery to prove the details of the alleged “conspiracy”.
 3          While a Bivens action would not be appropriate to challenge any government policy,
 4   that concern is particularly heightened, where, as here, the policy was allegedly created at
 5   the highest levels of government in an arena with respect to which power has been
 6   constitutionally-committed to the Executive Branch. See Lebron v. Rumsfeld, 670 F.3d
 7   540, 548 (4th Cir. 2012) (explaining that “[p]reserving the constitutionally prescribed
 8   balance of powers is . . . [a] special factor counseling hesitation” in implying a Bivens
 9   remedy). Of relevance in this context, the Constitution “vests power in the President to
10   regulate the entry of aliens into the United States.” E. Bay Sanctuary Covenant, 932 F.3d
11   at 755; see id. (citing U.S. Const. art. II, § 2, cl. 1 (President’s role as “Commander in
12   Chief”); U.S. Const. art. II, § 3 (President’s right to “receive Ambassadors and other public
13   Ministers”); U.S. Const. art. II, § 3 (Take Care Clause)). While Congress, as discussed
14   above, “has the power to regulate naturalization, it shares its related power to admit or
15   exclude aliens with the Executive.” E. Bay Sanctuary Covenant, 932 F.3d at 756. In
16   contrast, the Judicial Branch’s authority in “the area of immigration and naturalization” is
17   relatively circumscribed. Mathews v. Diaz, 426 U.S. 67, 81–82 (1976). There is simply no
18   question that the judicial creation of a Bivens remedy to challenge Executive Branch
19   immigration policies would disturb the balance of powers delineated in the Constitution.
20             d. Additional Separation-of-Powers Principles Would Be Violated by Creating
                  an Individual Capacity Claim for Prosecutorial Policy Decisions
21
22          In a similar vein, Plaintiffs’ claims raise additional separation-of-powers concerns

23   related to the Executive’s enforcement of the laws. “The Supreme Court has long

24   recognized that ‘the Executive Branch has exclusive authority and absolute discretion to

25   decide whether to prosecute a case.’” In re Sealed Case, 829 F.2d 50, 63 (D.C. Cir. 1987)

26   (quoting United States v. Nixon, 418 U.S. 683, 693 (1974)); see also United States v.

27   Edmonson, 792 F.2d 1492, 1497 (9th Cir. 1986) (“It cannot be disputed that under our

28   system of separation of powers, the decision whether to prosecute, and the decision as to


                                                  35
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 39 of 64




 1   the charge to be filed, rests in the discretion of the Attorney General or his delegates, the
 2   United States Attorneys.”). “The Presidential power of prosecutorial discretion is rooted in
 3   Article II, including the Executive Power Clause, the Take Care Clause, the Oath of Office
 4   Clause, and the Pardon Clause.” In re Aiken City, 725 F.3d 255, 262–63 (D.C. Cir. 2013)
 5   (citing U.S. Const. art. II, § 1, cl. 1 (Executive Power Clause); U.S. Const. art. II, § 1, cl. 8
 6   (Oath of Office Clause); U.S. Const. art. II, § 2, cl. 1 (Pardon Clause); U.S. Const. art. II,
 7   § 3 (Take Care Clause); see also U.S. Const. art. I, § 9, cl. 3 (Bill of Attainder Clause)). To
 8   aid the President in the task of taking care that the laws are faithfully executed, Congress
 9   specifically delegated to the Attorney General and his or her subordinates in the DOJ the
10   power to “conduct any kind of legal proceeding, civil or criminal,” 28 U.S.C. § 515(a). To
11   the extent Defendants implemented a policy of criminally prosecuting all DHS referrals of
12   Section 1325(a) violations, Compl. ¶ 158, they did so as contemplated by Congress, 8
13   U.S.C. § 1325(a), and pursuant to power granted specifically by the Constitution to the
14   Executive. Separation-of-powers concerns counsel squarely against creating a Bivens
15   remedy aimed at the exercise of that power. Abbasi, 137 S. Ct. at 1857 (“separation-of-
16   powers principles are or should be central to the analysis” of whether to recognize a
17   damages remedy).
18              e. The Scope and Number of Governmental Actions and Actors Plaintiffs
                   Challenge Across Agencies Would Make Devising a Workable Individual-
19
                   Capacity Cause of Action Impracticable
20
            The Supreme Court has recognized that a “serious difficulty of devising a workable
21
     cause of action” for a particular Bivens claim counsels against such a free-standing non-
22
     statutory remedy. See Wilkie, 551 U.S. at 562. Relatedly, where recognizing a plaintiff’s
23
     proposed remedy would open the floodgates, the unusual risk of “burden and demand” on
24
     federal officials that “might well prevent” them “from devoting the time and effort required
25
     for the proper discharge of their duties” (and related “practical concerns”) will also counsel
26
     hesitation. Abbasi, 137 S. Ct. at 1860; see also id. at 1858 (discussing the “costs and
27
     consequences to the Government itself” of recognizing a new claim). These factors all
28


                                                    36
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 40 of 64




 1   inhere in this specific context. Mejia-Mejia, 2019 WL 4707150, at *5 (“[G]iven the
 2   thousands of asylum seekers and many others involved in the immigration system, allowing
 3   individual capacity damages claims risks a torrent of new litigation that could burden both
 4   the Executive Branch and the judiciary . . . .”).
 5          Creating the Bivens action Plaintiffs seek would also have sweeping implications
 6   “on governmental operations systemwide.” Abbasi, 137 S. Ct. at 1858. Those system-wide
 7   costs include “the burdens on Government employees who are sued personally, as well as
 8   the projected costs and consequences to the Government itself . . . .” Id. In the context of
 9   immigration enforcement operations, claims similar to Plaintiffs’ could readily be asserted
10   by numerous other aliens facing criminal prosecution, detention, and removal. Given the
11   fact that every single one of the approximately 61,000 individuals removed from the United
12   States in 2017 were from a foreign country, see Fiscal Year 2017 ICE Enforcement and
13   Removal Operations Report, available at https://www.ice.gov/removal-statistics/2017
14   (last visited Feb. 13, 2020), this alone could open the floodgates of litigation over equal
15   protection claims against government officials enforcing immigration laws. And, should
16   the Court allow claims to proceed that are based on allegations about officials’ personal
17   motives, such claims may be relatively easy to plead and difficult to disprove. See, e.g.,
18   United States v. Alcaraz-Arellano, 441 F.3d 1252, 1264 (10th Cir. 2006) (“[C]harges of
19   racial discrimination . . . may be easy to make and difficult to disprove.”) (citation omitted);
20   cf. Crawford-El v. Britton, 523 U.S. 574, 584–85 (1998) (“Because an official’s state of
21   mind is easy to allege and hard to disprove, insubstantial claims that turn on improper intent
22   may be less amenable to summary disposition . . . .”) (internal quotations omitted). The
23   Court has consistently resisted efforts to embroil the judiciary in lawsuits over the
24   subjective motive behind facially lawful official conduct. See, e.g., Ashcroft v. al-Kidd,
25   563 U.S. 731, 737 (2011); Wood v. Moss, 572 U.S. 744, 761–62 (2014).
26          The potentially tremendous financial impact at issue also weighs heavily against
27   supplanting Congress’s role in deciding whether to create a damages remedy, particularly
28   with the sort of class-wide fund Plaintiffs seek here. See, e.g., Meyer, 510 U.S. at 486


                                                   37
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 41 of 64




 1   (discussing the “potentially enormous financial burden” of creating a Bivens remedy to
 2   challenge agency policies); Compl. at 75. In circumstances where Congress has chosen to
 3   allow broad-based challenges to policies and practices in the official capacity arena, the
 4   number of potential plaintiffs and potential damages can be enormous. See, e.g., Cobell v.
 5   Salazar, 679 F.3d 909, 912 (D.C. Cir. 2012) (discussing the creation of $3.4 billion
 6   settlement fund). Plaintiffs allege here that the universe of “family separation” plaintiffs
 7   number in the thousands. Compl. ¶¶ 267, 271. From a practical perspective, even assuming
 8   there were viable claims, it is unlikely that any government official would have sufficient
 9   assets to pay the potential costs associated with remedying an unconstitutional policy of
10   the United States. See Carlson, 446 U.S. at 21 (noting Bivens actions subject officials to
11   “personal financial liability”). Ultimately, Congress is best-equipped to decide whether and
12   how to provide a financial remedy for past harms caused by government policies.
13           Plaintiffs’ choices about how to structure their suit underscore the unworkability of
14   implying a Bivens remedy here. For example, Plaintiffs bring this suit as a class action, but
15   class actions to challenge general government policies are uniquely ill-suited to litigate
16   constitutional tort claims, which must be brought against federal officials for their “own
17   individual actions.” Iqbal, 556 U.S. at 676. Plaintiffs also seek injunctive relief against the
18   Defendants requiring “the establishment of a recovery fund to provide for health services
19   to Class Members,” Compl. at 75, but Bivens suits allow only for money damages. See,
20   e.g., Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007) (“The only remedy available
21   in a Bivens action is an award for monetary damages from defendants in their individual
22   capacities.”). Individual-capacity suits of this nature against federal employees are simply
23   not conducive to the sort of remedy Plaintiffs seek. Cf. Meyer, 510 U.S. at 486 (“We leave
24   it to Congress to weigh the implications of such a significant expansion of Government
25   liability.”).
26                                                ***
27
28


                                                   38
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 42 of 64




 1          Plaintiffs’ proposed constitutional tort claims implicate a remarkable number and
 2   variety of separation-of-powers concerns counseling hesitation. This Court should
 3   certainly decline to create the novel Bivens cause of action Plaintiffs seek here.
 4    V.    DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
            CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS
 5
 6          Plaintiffs’ lawsuit should also be dismissed because all fifteen Defendants are

 7   entitled to qualified immunity for all claims raised in the Complaint. Qualified immunity

 8   protects public officials “from liability for civil damages insofar as their conduct does not

 9   violate clearly established statutory or constitutional rights of which a reasonable person

10   would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). It is “an immunity

11   from suit rather than a mere defense to liability.” Saucier v. Katz, 533 U.S. 194, 200–01

12   (2001). Accordingly, courts should resolve “immunity questions at the earliest possible

13   stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). To overcome

14   qualified immunity, a plaintiff must “plead[] facts showing” two prongs “(1) that the

15   official violated a statutory or constitutional right, and (2) that the right was ‘clearly

16   established’ at the time of the challenged conduct.” al-Kidd, 563 U.S. at 735 (quoting

17   Harlow, 457 U.S. at 818).

18          For purposes of qualified immunity, a right is clearly established if, “at the time of

19   the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every

20   ‘reasonable official would [have understood] that what he is doing violates that right.’” al-

21   Kidd, 563 U.S. at 741 (alterations in original) (quoting Anderson, 483 U.S. at 640). “This

22   inquiry . . . must be undertaken in light of the specific context of the case, not as a broad

23   general proposition.” Saucier, 533 U.S. at 201; see West v. City of Caldwell, 931 F.3d 978,

24   983 (9th Cir. 2019) (Courts may not “define clearly established law at a high level of

25   generality). “We do not require a case directly on point, but existing precedent must have

26   placed the statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.

27   Once a government “official pleads qualified immunity, the burden is on the plaintiff to

28


                                                  39
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 43 of 64




 1   prove” a particular Defendant engaged in the violation of a clearly established right.
 2   Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017).
 3          Courts may “exercise their sound discretion in deciding which of the two prongs of
 4   [the qualified immunity] analysis should be addressed first in light of the circumstances in
 5   the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009). Where a case
 6   can “be disposed of more readily” at the second step, id. at 237 (citation omitted) – because
 7   the court can “quickly and easily decide that there was no violation of clearly established
 8   law before turning to the more difficult question whether the relevant facts make out a
 9   constitutional question at all,” id. at 239 – the court may find that qualified immunity
10   applies without reaching the initial “constitutional” question. This rationale applies equally
11   to Plaintiffs’ federal statutory claims under 42 U.S.C. §§ 1985(3) and 1986, which
12   incorporate constitutional standards by definition. See, e.g., 42 U.S.C. § 1985 (“If two or
13   more persons . . . conspire . . . for the purpose of depriving . . . any person or class of
14   persons of the equal protection of the laws . . . .”) (emphasis added); Griffin v.
15   Breckenridge, 403 U.S. 88, 102 (1971) (“The language requiring intent to deprive of equal
16   protection, or equal privileges and immunities, means that there must be some racial, or
17   perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators’
18   action.”); Bisbee v. Bey, 39 F.3d 1096, 1102 (10th Cir. 1994) (explaining why the
19   requirements of qualified immunity apply in § 1985 cases).
20          Here, Defendants’ immunity can easily be resolved at step two – Plaintiffs’ failure
21   to identify the violation of a clearly established constitutional or related federal statutory
22   right. Principles of constitutional avoidance favor this approach, particularly where, as
23   here, the answer to the clearly established question is plain. Camreta v. Greene, 563 U.S.
24   692, 705 (2011) (“[O]ur usual adjudicatory rules suggest that a court should forbear
25   resolving [the merits of a constitutional question].”). The absence of case law at the time
26   of Plaintiffs’ separation that would have put Defendants on notice of any clearly established
27   right requires dismissing Plaintiffs’ claims. See D.C. v. Wesby, 138 S. Ct. 577, 591 (2018)
28   (“Tellingly, neither the panel majority nor the partygoers have identified a single precedent


                                                  40
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 44 of 64




 1   – much less a controlling case or robust consensus of cases – finding a [constitutional]
 2   violation ‘under similar circumstances.’”) (citations omitted).
 3          A. Plaintiffs Fail to Allege the Violation of a Clearly Established Due Process
               Right
 4
 5          Plaintiffs ask this Court to recognize an across-the-board clearly established due

 6   process right of immigration detainees to be housed with their minor children, but

 7   precedent does not clearly support any such right. As an initial matter, the Supreme Court

 8   has warned against analyzing claimed substantive due process rights at too general a level.

 9   Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997). It has also “been reluctant to

10   expand the concept of substantive due process because guideposts for responsible

11   decisionmaking in this unchartered area are scarce and open-ended.” Collins v. City of

12   Harker Heights, Tex., 503 U.S. 115, 125 (1992). When analyzed appropriately, it is clear

13   that the right Plaintiffs claim is both too context-dependent to qualify as clearly established

14   and is, in any event, not supported by Supreme Court or Ninth Circuit precedent.

15          Although framed in a variety of different ways, at their core, Plaintiffs’ substantive

16   due process claims, Counts I (“Forcible Separation of Family Units”), II (“Failure to

17   Provide Adequate Health Care”), and III (“Punitive Treatment”), are all rooted in the

18   premise that Plaintiffs have a categorical constitutional right to remain “together as a

19   family.” Compl. ¶ 283; see id. ¶¶ 296, 305. But any right which children may have

20   regarding their relationship with their parents necessarily varies by context. See, e.g.,

21   Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (recognizing that rights of familial

22   association apply differently when an individual is imprisoned); accord Dunn v. Castro,

23   621 F.3d 1196, 1205 (9th Cir. 2010). The fact-specific nature of the inquiry required in this

24   case, the necessity of balancing competing interests, and the complexity of managing adult

25   and family detention at the United States border all compel the conclusion that the law

26   applicable to Plaintiffs’ constitutional and related federal statutory claims was not clearly

27   established for qualified immunity purposes. See Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt.

28   509 at 9–10 (Order on Motion to Enforce Preliminary Injunction) (noting that substantive


                                                   41
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 45 of 64




 1   due process is context-dependent and in the context of family separations on the border,
 2   “the government interests extend to securing the Nation’s borders and enforcing the
 3   Nation’s criminal and immigration laws, and all that those interests entail, including
 4   detention and parole determinations for migrants taken into custody.”).
 5          But even setting aside that problem, Plaintiffs’ claims cannot be squared with the
 6   statutory scheme governing immigration enforcement. It is well established that Congress
 7   has broad power to regulate immigration, even when such decisions touch on sensitive
 8   familial relationships. See, e.g., Fiallo, 430 U.S. at 797–98 (rejecting constitutional
 9   challenge to sections of INA which excluded the relationship between an illegitimate child
10   and his natural father from the special preference status otherwise accorded a “child” or
11   “parent” of a United States citizen or lawful permanent resident). Courts have thus
12   repeatedly rejected attempts to establish that aliens have any substantive due process right
13   to family visitation, or to be detained in proximity to – much less to be detained with or
14   released from detention with – family members. See, e.g., Aguilar v. U.S. Immigration &
15   Customs Enf’t., 510 F.3d 1, 22 (1st Cir. 2007) (immigration arrest which prevented parent
16   from making arrangements for the care of their children did not violate the right to family
17   integrity); Gallanosa by Gallanosa v. United States, 785 F.2d 116, 120 (4th Cir. 1986)
18   (“The courts of appeals that have addressed this issue have uniformly held that deportation
19   of the alien parents does not violate any constitutional rights of the citizen children.”).
20          Related case law confirms the point. From a legal perspective, courts consider
21   immigration detainees analogous to pretrial detainees under certain circumstances. See
22   Edwards v. Johnson, 209 F.3d 772, 778 (5th Cir. 2000) (“We consider a person detained
23   for deportation to be the equivalent of a pretrial detainee.”). But pretrial detainees, even
24   those who are U.S. citizens, do not have a constitutional right to be housed with or even
25   near family members while in criminal custody. See Olim v. Wakinekona, 461 U.S. 238,
26   247–48 & n.8 (1983) (interstate transfer of criminal detainee does not violate any due
27   process right, even if the transfer leaves detainee separated hundreds of miles from his
28   family) (citing Montanye v. Haymes, 427 U.S. 236, 241 n.4 (1976)); Ms. L., 310 F. Supp.


                                                   42
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 46 of 64




 1   3d at 1143 (noting that “parents and children may lawfully be separated when the parent is
 2   placed in criminal custody”). Whatever the parameters of their rights, aliens attempting to
 3   enter the United States certainly do not have greater constitutional rights than U.S. citizens.
 4   See Mathews, 426 U.S. at 79–80 (“In the exercise of its broad power over naturalization
 5   and immigration, Congress regularly makes rules that would be unacceptable if applied to
 6   citizens.”).
 7          There is also no historical precedent to support the novel substantive right that
 8   Plaintiffs claim. See, e.g., City of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)
 9   (asserting that the “shock-the-conscience” inquiry “may be informed by a history of liberty
10   protection”); United States v. Dominguez-Portillo, No. 17-MJ-4409, 2018 WL 315759, at
11   *5–6 (W.D. Tex. Jan. 5, 2018), aff’d sub nom. United States v. Vasquez-Hernandez, 314
12   F. Supp. 3d 744 (W.D. Tex. 2018), aff’d, 924 F.3d 164 (5th Cir. 2019) (alien-parent’s
13   referral for prosecution under 8 U.S.C. § 1325(a) was not enough to show “outrageous
14   government conduct” for purposes of the Fifth Amendment because “the case law provides
15   little guidance on how . . . parental rights are actually manifested when a parent charged
16   with . . . illegal entry . . . is separated from their child who allegedly accompanied them
17   across the border” and noting “the lack of clearly established parental rights in these
18   circumstances and under case law”). To the contrary, it has always been acknowledged that
19   “the evenhanded enforcement of the immigration laws, in and of itself, cannot conceivably
20   be held to violate substantive due process.” Aguilar, 510 F.3d at 22 (citing de Robles v.
21   Immigration & Naturalization Serv., 485 F.2d 100, 102 (10th Cir. 1973)). Any associated
22   interference with the right to family integrity alleged here was incidental to such
23   enforcement and sprang from the federal government’s legitimate interest in prosecuting
24   illegal entrants and/or detaining them during the expedited removal and credible fear
25   screening process. See Demore v. Kim, 538 U.S. 510, 523 (2003) (“[D]etention during
26   deportation proceedings [is] a constitutionally valid aspect of the deportation process.”);
27   Payne-Barahona v. Gonzales, 474 F.3d 1, 3 (1st Cir. 2007) (rejecting the argument that
28   “family separation” based on a valid deportation “shocks-the-conscience”). This is a


                                                   43
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 47 of 64




 1   critically important point because every governmental detention of a parent runs the risk of
 2   interfering in some way with the parent’s ability to care for his or her children. See id. at 3
 3   (“If there were such a right [to challenge a parent’s valid deportation], it is difficult to see
 4   why children would not also have a constitutional right to object to a parent being sent to
 5   prison or, during periods when the draft laws are in effect, to the conscription of a parent
 6   for prolonged and dangerous military service.”).
 7          It is for this reason that the overwhelming majority of cases run contrary to
 8   Plaintiffs’ theories of substantive due process. “After all, the right to family integrity has
 9   been recognized in only a narrow subset of circumstances,” Aguilar, 510 F.3d at 23, but
10   not in deportations, which “are routine and do not of themselves dictate family separation,”
11   Payne-Barahona, 474 F.3d at 3. As described by numerous courts of appeals, “[i]f an alien
12   could avoid the consequences of unlawful entry into the United States by having a child, it
13   would create perverse incentives and undermine Congress’s authority over immigration
14   matters.” Marin-Garcia v. Holder, 647 F.3d 666, 674 (7th Cir. 2011). 19
15          Defendants are mindful that some district courts have recently held that certain
16   policies allegedly resulting in family separations at the border may be unconstitutional and
17   plaintiffs were likely to succeed on “their substantive due process claim that their continued
18   separation, absent a determination that [the parent] is either an unfit parent or presents a
19   danger to her sons, violates their right to family integrity under the Fifth Amendment.”
20
     19
21      See also Newton v. Immigration & Naturalization Serv., 736 F.2d 336, 343 (6th Cir.
     1984) (finding “no constitutional rights of citizenship implicated in the decision to deport”
22   parents of citizen children); Delgado v. Immigration & Naturalization Serv., 637 F.2d 762,
23   764 (10th Cir. 1980) (“This Court has repeatedly held that the incidental impact visited
     upon the children of deportable, illegal aliens does not raise constitutional problems.”);
24   Cortez–Flores v. Immigration & Naturalization Serv., 500 F.2d 178, 180 (5th Cir. 1974)
25   (“[D]eportation of a parent does not deprive the child of any constitutional rights.”); de
     Robles, 485 F.2d at 102 (rejecting argument that it is unconstitutional to break up a family
26   and deprive children of “constitutional right to a continuation of the family unit”);
     Cervantes v. Immigration & Naturalization Serv., 510 F.2d 89, 92 (10th Cir. 1975) (“The
27
     incidental impact on aliens’ minor children caused by the enforcement of duly-enacted
28   conditions on aliens’ entrance and residence does not create constitutional problems.”).


                                                   44
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 48 of 64




 1   Jacinto-Castanon, 319 F. Supp. 3d at 499; see also Ms. L., 310 F. Supp. 3d at 1145–46
 2   (finding likelihood of success on plaintiffs’ due process claim). However, this does not
 3   demonstrate that any particular Defendants’ alleged action in this case violated clearly
 4   established law. Those decisions were not decisions on the merits, but came in a different
 5   procedural posture (preliminary injunction), issued against a different defendant (the
 6   United States), facing different plaintiffs, seeking different relief (injunctive), in a different
 7   factual context (before reunification). More importantly, for qualified immunity purposes,
 8   even if there were a decision on the merits, district court decisions cannot clearly establish
 9   a legal proposition of the nature raised here. See Camreta, 563 U.S. at 709 n.7 (quoting 18
10   J. Moore et al., Moore’s Federal Practice § 134.02[1][d] (3d ed. 2011)) (“‘A decision of a
11   federal district court judge is not binding precedent in either a different judicial district, the
12   same judicial district, or even upon the same judge in a different case.’”). They certainly
13   cannot do so where they, as here, post-date most of the challenged conduct. Pearson, 555
14   U.S. at 232 (“[T]he court must decide whether the right at issue was ‘clearly established’
15   at the time of defendant’s alleged misconduct.”) (emphasis added).
16          Plaintiffs’ attempt to particularize their substantive due process claims fares no
17   better. For instance, Count III alleges that Defendants violated Plaintiffs’ due process rights
18   by subjecting them to “punitive treatment” by separating their families. Compl. ¶¶ 304–
19   305. But as discussed above, Plaintiffs cannot point to any clearly-established law requiring
20   that they be held together as a family. And any claims regarding the particular conditions
21   of their detention, to the extent they existed, (see, e.g., Compl. ¶ 65 (freezing cold rooms),
22   id. ¶¶ 65, 78, 93 (inadequate bedding), id. ¶¶ 67, 78, 103 (inadequate food), id. ¶ 103
23   (overcrowding)), or the failure to provide them with adequate health services (Count II)
24   would have to be brought against the line-level officers and/or custodians who allegedly
25   committed the particular infractions. Iqbal, 556 U.S. at 676, (“[A] plaintiff must plead that
26
27
28


                                                    45
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 49 of 64




 1   each Government-official defendant, through the official’s own individual actions, has
 2   violated the Constitution.”). 20 Such claims do not undercut dismissal of Defendants herein.
 3          Similarly, the minor Plaintiffs cannot show that they had some clearly established
 4   substantive due process right not to be treated as “unaccompanied alien children” even
 5   though they entered the United States with their parents. By federal statute (not the
 6   Constitution), a UAC is a child under 18 years of age with no lawful immigration status in
 7   the United States who either (1) does not have a parent or legal guardian in the United
 8   States or (2) does not have a parent or legal guardian in the United States “available to
 9   provide care and physical custody.” 6 U.S.C. § 279(g)(2). Courts have struggled to apply
10   this definition, with federal judges disagreeing on when the label is appropriate. Compare
11   D.B. v. Cardall, 826 F.3d 721, 734 (4th Cir. 2016) (“Consequently, to be ‘available to
12   provide care’ for a child, a parent must be available to provide what is necessary for the
13   child’s health, welfare, maintenance, and protection.”) with id. at 744 (Floyd, J., dissenting)
14   (“Congress has not empowered the federal Office of Refugee Resettlement to seize
15   children from bad parents. The Office is only authorized to detain alien children whose
16   parents are not available in the United States.”). Judges also disagree about precisely when
17   and under what circumstances aliens (whether adults or children) entering the United States
18   gain constitutional protections. 21 When judges disagree on such questions, all of which are
19
     20
       Depending on the facts and circumstances, a plaintiff may also be able to seek injunctive
20   relief to remedy ongoing constitutionally deficient conditions of confinement. See, e.g.,
21   Doe v. Kelly, 878 F.3d 710, 725 (9th Cir. 2017) (affirming grant of preliminary injunction
     requiring the government to provide detainees with mats and blankets after 12 hours); Ms.
22   J.P., No. 18-6081 (C.D. Cal.), Dkt. 251 (discussed supra at 10).
23   21
        Compare Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[O]nce an alien enters the
     country, the legal circumstance changes, for the Due Process Clause applies to all ‘persons’
24
     within the United States, including aliens, whether their presence here is lawful, unlawful,
25   temporary, or permanent.”) with United States v. Verdugo-Urquidez, 494 U.S. 259, 271
     (1990) (“[A]liens receive constitutional protections when they have come within the
26
     territory of the United States and developed substantial connections with this country.”);
27   Garza v. Hargan, 874 F.3d 735, 747 (D.C. Cir. 2017), cert. granted, judgment vacated sub
     nom. Azar v. Garza, 138 S. Ct. 1790 (2018) (quoting Bridges v. Wixon, 326 U.S. 135, 161
28


                                                   46
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 50 of 64




 1   implicated by Plaintiffs’ claims, it is unfair to subject officials to “money damages for
 2   picking the losing side of the controversy.” Wilson v. Layne, 526 U.S. 603, 618 (1999).
 3   Given the lack of clarity even on these general principles, Plaintiffs cannot show that
 4   clearly established substantive due process law prohibited Defendants’ conduct in the
 5   “particular circumstances” alleged here. Wesby, 138 S. Ct. at 590. Accordingly, Counts I,
 6   II, and III should be dismissed.
 7          Plaintiffs also make a procedural due process claim (Count IV, Compl. ¶¶ 310–17),
 8   but to the extent any due process claim lies here, it sounds in substantive, not procedural
 9   due process. Even if Plaintiffs were to press such a claim, it would fail. As with substantive
10   due process, a procedural due process claim requires courts to “ask whether there exists a
11   liberty or property interest of which a person has been deprived,” Swarthout v. Cooke, 562
12   U.S. 216, 219 (2011), and as noted, supra, no such interest was clearly established with
13   respect to immigration detainees. But even if such an interest did exist, ORR’s care and
14   custody of UACs does not violate any clearly established procedural due process rights
15   because there are sufficient mechanisms to challenge the initial decision to maintain
16   custody of such children, including Plaintiffs here. Due process only requires “the
17   opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v.
18   Eldridge, 424 U.S. 319, 333 (1976) (quotation omitted); id. at 333–35 (prescribing a
19
20   (1945) (Murphy, J., concurring)) (Henderson, J., dissenting) (“[B]efore developing the
21   ‘substantial connections’ that constitute ‘entry’ for an illegally present alien—‘[t]he Bill of
     Rights is a futile authority for the alien seeking admission for the first time to these
22   shores.’”); Castro v. United States Dep’t of Homeland Sec., 835 F.3d 422, 445 (3d Cir.
23   2016) (quoting Landon v. Plasencia, 459 U.S. 21, 32 (1982)) (holding that petitioners,
     aliens who were apprehended after illegally entering the United States, could not state a
24   proper Suspension Clause claim because “the Supreme Court has unequivocally concluded
25   that ‘an alien seeking initial admission to the United States requests a privilege and has no
     constitutional rights regarding his application.’”); United States v. Carpio-Leon, 701 F.3d
26   974, 975 (4th Cir. 2012) (“[I]llegal aliens are not law-abiding members of the political
     community and aliens who have entered the United States unlawfully have no more rights
27
     under the Second Amendment than do aliens outside of the United States seeking
28   admittance.”).


                                                   47
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 51 of 64




 1   balancing test for procedural due process claims). Agencies are not required to provide
 2   trial-like procedures unless mandated to do so by Congress. 5 U.S.C. § 554(a); see Pension
 3   Ben. Guar. Corp. v. LTV Corp., 496 U.S. 633, 655–56 (1990). Children are in ORR care
 4   and custody pursuant to the HSA and TVPRA, and there are mechanisms for challenging
 5   ORR’s determination that their parents or other custodians are unable to provide for each
 6   child’s care and custody. See, e.g., Children Entering the United States Unaccompanied:
 7   Section      2,    Safe    and     Timely     Release     from     ORR,       available    at
 8   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
 9   section-2#2.2. Indeed, all families identified in this Complaint were reunited before it was
10   filed. Compl. ¶¶ 71, 89, 98, 110, 120. Additional procedural safeguards are not required
11   under a Mathews balancing test. 424 U.S. at 333–35. Therefore, there was no clearly
12   established procedural due process violation inherent in the government’s custody of
13   Plaintiffs, and Count IV should be dismissed.
14            B. Plaintiffs Fail to Allege a Violation of a Clearly Established Equal
                 Protection Right
15
16            Plaintiffs cannot show that the alleged general polices violated any clearly

17   established equal protection right (Count V). The Supreme Court has long held that a policy

18   that does not identify a suspect classification or fundamental right “cannot run afoul of the

19   Equal Protection Clause if there is a rational relationship between the disparity of treatment

20   and some legitimate governmental purpose.” Armour v. City of Indianapolis, Ind., 566 U.S.

21   673, 680 (2012) (internal quotation and citations omitted); see Aleman v. Glickman, 217

22   F.3d 1191, 1200 (9th Cir. 2000) (explaining that rational basis review applies if a

23   classification does not involve a fundamental right or protected class). Even as alleged, the

24   policies described by Plaintiffs targeted all groups entering along the southern border. See

25   Compl. ¶¶ 133–38, 145–54, 158–60. This is not a suspect classification. Moreover, the vast

26   majority of illegal entries to the United States occur at its Southern Border, 22 and this,

27
     22
          See Nationwide Apprehensions by Citizenship and Sector in Fiscal Year 2017, available
28


                                                  48
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 52 of 64




 1   rather than any “discriminatory animus toward immigrants from Central America,” Compl.
 2   ¶ 241, is an “obvious alternative explanation” explaining the impetus for those alleged
 3   policies. Iqbal, 556 U.S. at 682–83 (rejecting animus allegations because “obvious
 4   alternative explanation” explained disparate treatment of Arab Muslims).
 5          But even if there were a fundamental right or national origin classification somehow
 6   at issue here, it is not clearly established in the immigration and related UAC context that
 7   a court must apply a heightened standard of review. Courts have repeatedly affirmed that
 8   “[d]istinctions on the basis of nationality may be drawn in the immigration field by the
 9   Congress or the Executive.” Narenji v. Civiletti, 617 F.2d 745, 747 (D.C. Cir. 1979);
10   accord Trump v. Hawaii, 138 S. Ct. 2392, 2418–19 (2018) (“Because decisions in these
11   matters may implicate relations with foreign powers, or involve classifications defined in
12   the light of changing political and economic circumstances, such judgments are frequently
13   of a character more appropriate to either the Legislature or the Executive.”) (quotations and
14   citation omitted); see also e.g., Rajah v. Mukasey, 544 F.3d 427, 435 (2d Cir. 2008); Jean
15   v. Nelson, 727 F.2d 957, 978 n.30 (11th Cir. 1984). Where an equal protection challenge
16   to a federal immigration law (as opposed to a state law based on alienage) is brought, only
17   rational basis review applies. See Mathews, 426 U.S. at 83. “[I]t is clear that classifications
18   made under the immigration laws need only be supported by some rational basis to fulfill
19   equal protection guarantees.” Alvarez v. Dist. Dir. of U.S. Immigration & Naturalization
20   Serv., 539 F.2d 1220, 1224 (9th Cir. 1976) (upholding preferential treatment for commuter
21   aliens from Mexico and Canada against equal protection challenge).
22          “[I]t should come as no surprise that the Court hardly ever strikes down a policy as
23   illegitimate under rational basis scrutiny.” Hawaii, 138 S. Ct. at 2420. Rational basis
24   review is highly deferential, especially because “[a]ny rule of constitutional law that would
25
     at             https://www.cbp.gov/sites/default/files/assets/documents/2018-May/usbp-
26   apprehensions-citizenship-sector-fy2017.pdf (last visited Feb. 13, 2020); CBP Border
     Security      Report         for      Fiscal      Year      2017,      available     at
27
     https://www.cbp.gov/sites/default/files/assets/documents/2017-Dec/cbp-border-security-
28   report-fy2017.pdf (last visited Feb. 13, 2020).


                                                   49
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 53 of 64




 1   inhibit the flexibility of the President to respond to changing world conditions should be
 2   adopted only with the greatest caution.” Id. at 2419–20 (quotation and citation omitted);
 3   id. at 2420 (“[T]he Court hardly ever strikes down a policy as illegitimate under rational
 4   basis scrutiny.”). “A law will survive rational basis review ‘so long as it bears a rational
 5   relation to some legitimate end.’” Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 543 (9th
 6   Cir. 2004) (quoting Romer v. Evans, 517 U.S. 620, 631 (1996)). “[I]t is difficult to show
 7   that a law violates the equal protection clause under rational basis review,” because such
 8   review invalidates only laws “so irrational or absurd on their face [that] it is clear they can
 9   be motivated by nothing other than animus or prejudice against a group.” Id. at 543; see
10   also City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 448 (1985).
11          Features of geography support a focus of enforcement efforts on the southern
12   border. As a practical matter, it is relatively difficult for non-Canadian asylum seekers to
13   approach the United States from the northern border because they must first travel by air
14   or sea to Canada. See, e.g., Iqbal, 556 U.S. at 679–81 (in deciding a motion under 12(b)(6),
15   a court may draw on its judicial experience and common sense). In contrast, the nation of
16   Mexico lies on the southern border of the United States; to the south of Mexico are the
17   countries which make up Central America. Thus, asylum seekers from non-contiguous
18   countries south of the border face fewer logistical barriers to approaching the United States
19   through its southern border. The border between the United States and Canada is also
20   thousands of miles longer than the border with Mexico, making enforcement efforts more
21   diffuse. Plaintiffs ask this Court to ignore these realities and the obvious alternative and
22   common sense explanation for any alleged policies along the southern border, i.e., to the
23   extent limited immigration enforcement resources are going to be committed anywhere, it
24   is reasonable to commit more of those resources to the geographic areas where the
25   violations occur most often. Viewed in this light, the zero-tolerance policy was not a
26   “pretext,” Compl. ¶ 160, but a logical attempt to allocate scarce resources to stop illegal
27   entry of aliens along the border. Plaintiffs may dispute the “effectiveness and wisdom” of
28   enforcing this policy through criminal prosecution, with the attendant separation when the


                                                   50
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 54 of 64




 1   alien charged is a parent who comes to the border with his or her child. Hawaii, 138 S. Ct.
 2   at 2421. But the Court may not substitute its judgment, or Plaintiffs’, for the Executive’s
 3   judgment with regard to enforcing laws passed by Congress; nor may the Court reject the
 4   rational basis underlying the policy. See id.
 5          C. Plaintiffs Fail to Allege the Violation of a Clearly Established Fourth
               Amendment Right
 6
 7          Plaintiffs also cannot show that the government’s separation or continued custody

 8   of the Plaintiff children violated Plaintiffs’ clearly established Fourth Amendment rights.

 9   The Fourth Amendment provides that:

10          The right of the people to be secure in their persons, houses, papers, and
11          effects, against unreasonable searches and seizures, shall not be violated, and
            no Warrants shall issue, but upon probable cause . . . .
12
     A “seizure” occurs only when a government official, “by means of physical force or show
13
     of authority, has in some way restrained the liberty of a citizen.” Terry v. Ohio, 392 U.S.
14
     1, 19 n.16 (1968).
15
            Plaintiffs do not complain of any seizure in a constitutionally-recognized sense. The
16
     Plaintiffs were apprehended once: at the time they were initially detained after crossing the
17
     border. Compl. ¶¶ 60, 77, 93, 102, 112. Nowhere does the Complaint contest the validity
18
     of these initial apprehensions. After that initial apprehension and the time Plaintiffs spent
19
     in the custody of the immigration officers, see Robins v. Harum, 773 F.2d 1004, 1010 (9th
20
     Cir. 1985) (holding that a seizure continues “throughout the time the arrestee is in the
21
     custody of the arresting officers”), any constitutional challenge to government custody
22
     might arguably implicate the Fifth Amendment (or other constitutional provisions which
23
     were not clearly established here), but not the Fourth Amendment. See, e.g., Baker v.
24
     McCollan, 443 U.S. 137, 144 (1979) (stating that the speedy trial right or Eighth
25
     Amendment, and not the Fourth Amendment, provide redress for indefinite detention
26
     where probable cause otherwise exists); Zadvydas, 533 U.S. at 690 (analyzing allegations
27
     of “indefinite civil detention” under the Fifth Amendment). Plaintiffs do not allege the type
28


                                                     51
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 55 of 64




 1   of “continuing seizure” that might flow from the use of excessive force by officers after
 2   they were taken into CBP custody. Robins, 773 F.2d at 1010. To the extent Plaintiffs allege
 3   a violation based on separation and the continued detention of the children “without their
 4   parents’ consent,” Compl. ¶ 331, that violation would speak to their family integrity claim
 5   (Count I, Compl. ¶¶ 280–90), discussed above, not a stand-alone Fourth Amendment
 6   claim. See supra at 40–46. Plaintiffs’ attempt to shoehorn the Fourth Amendment – which
 7   was “tailored explicitly for the criminal justice system” – into the context of government
 8   care and custody of alien children, falls far short. Gerstein v. Pugh, 420 U.S. 103, 125 n.27
 9   (1975). At the very least, Plaintiffs have not alleged any challenged actions that would
10   amount to a clearly established “seizure” for the purposes of the Fourth Amendment.23
11   West, 931 F.3d at 983 (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per
12   curiam)) (“The Supreme Court has emphasized, especially in the Fourth Amendment
13   context, that [courts] may not ‘define clearly established law at a high level of
14   generality.’”).
15          It is also not clearly established that if there were a “seizure” it was unreasonable in
16   these circumstances. Terry, 392 U.S. at 9 (noting that the Constitution prohibits
17   “unreasonable” seizures). For those families where the parents were referred for criminal
18   prosecution, Plaintiffs cannot show that it was clearly established that the children were
19   not “unaccompanied alien children” after their parents were transferred into criminal
20   custody. See supra at 45–46; see also 8 U.S.C. § 1232(b)(3) (requiring that CBP transfer a
21   UAC to HHS custody within 72 hours of determining that the child is a UAC, absent
22   exceptional circumstances). Indeed, there can be no doubt that Plaintiffs would not have
23   been “available to provide care and physical custody” during the time they were referred
24
     23
25     Nor has it been clearly established that each (or any) Plaintiff had the requisite substantial
     connections with the United States such that the Fourth Amendment applied to them at all.
26   See Verdugo-Urquidez, 494 U.S. at 265 (“‘[T]he people’ protected by the Fourth
     Amendment . . . refers to a class of persons who are part of a national community or who
27
     have otherwise developed sufficient connection with this country to be considered part of
28   that community.”).


                                                   52
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 56 of 64




 1   for prosecution or in criminal custody. 6 U.S.C. § 279(g)(2)(C)(ii). And once Plaintiffs
 2   were determined to be UACs, the terms of their release would be an agency decision
 3   governed by the TVPRA – not a decision by any individual defendant herein. 8 U.S.C.
 4   § 1232(c)(3)(A). No clearly established law required HHS to bypass TVPRA requirements
 5   because Plaintiffs entered the United States with an adult.
 6          The government’s ability to hold family units in ICE family residential centers is
 7   limited even for those families where the parent is not referred for criminal prosecution.
 8   The Flores Settlement Agreement, as interpreted in a series of court decisions, places
 9   restrictions on DHS’s ability to detain children in the family residential centers. See Flores
10   v. Lynch, 828 F.3d 898, 905–908 (9th Cir. 2016) (holding that the Settlement Agreement
11   applies to minors accompanied by their parents); Flores v. Lynch, 212 F. Supp. 3d 907,
12   913–14 (C.D. Cal. 2015); Flores v. Sessions, No. 2:85-cv-04544, Dkt. 363 at 29–31 (C.D.
13   Cal. June 27, 2017). The Flores Settlement Agreement does not require the release of alien
14   parents, Flores, 828 F.3d at 909, including those who are subject to continued detention.
15   See 8 U.S.C. § 1225(b)(1)(B)(iii)(IV) (“Any alien subject to the procedures under this
16   clause shall be detained pending a final determination of credible fear of persecution and,
17   if found not to have such a fear, until removed.”) (emphasis added). 24 This discrepancy –
18   that parents are presumed detained while children must be quickly released – combined
19   with the government’s interest in enforcing immigration laws at international borders, see
20   United States v. Flores-Montano, 541 U.S. 149, 149 (2004) (“The Government’s interest
21   in preventing the entry of unwanted persons and effects is at its zenith at the international
22
23   24
       Settlement agreements do not establish the baseline for constitutional conduct. See, e.g.,
     Palmer v. Sheahan, No. 93 C 181, 1994 WL 801474, at *1 n.4 (N.D. Ill. Feb. 15, 1994)
24
     (“If the defendants violated the terms of the consent decree, the appropriate remedy is an
25   order . . . from the judge who entered the decree, not damages pursuant to § 1983.”) (citing
     cases); Green v. McKaskle, 788 F.2d 1116, 1123 (5th Cir. 1986) (“[R]emedial court orders
26
     per se, apart from independent constitutional grounds affirmed there, cannot serve as a
27   substantive basis for a § 1983 claim for damages because such orders do not create ‘rights,
     privileges, or immunities secured by the Constitution and laws.’”) (quoting 42 U.S.C.
28   § 1983).

                                                  53
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 57 of 64




 1   border.”), demonstrates that it was not clearly established that any “seizure” here was
 2   unreasonable. See Emmons v. City of Escondido, 921 F.3d 1172, 1174 (9th Cir. 2019)
 3   (quoting White v. Pauly, 137 S.Ct. 548, 552 (2017) (per curiam)) (“[L]iability will not
 4   attach unless there exists ‘a case where an officer acting under similar circumstances . . .
 5   was held to have violated the Fourth Amendment.”). Accordingly, Count VI should be
 6   dismissed.
 7          D. Defendants Did Not Personally Violate Plaintiffs’ Constitutional or Federal
               Statutory Rights
 8
 9          As the Supreme Court has made clear, “[b]ecause vicarious liability is inapplicable

10   to Bivens . . . suits,” to survive a motion to dismiss “a plaintiff must plead that each

11   Government-official defendant, through the official’s own individual actions, has violated

12   the Constitution.” Iqbal, 556 U.S. at 676 (emphasis added). In Iqbal, for example, the

13   Supreme Court rejected as insufficient allegations that (1) the former Attorney General and

14   former Director of the FBI “knew of, condoned, and willfully and maliciously agreed” to

15   subject plaintiff to constitutional violations because of race, religions or national origin, (2)

16   the AG was the “principal architect” of the policy, and (3) the FBI Director was

17   “instrumental in [its] adoption, promulgation, and implementation” as a conclusory,

18   formulaic recitation of the elements of a claim, and not entitled to an assumption of truth.

19   Id. at 669, 680–81. Adequate allegations of fact establishing personal participation are

20   required both in Bivens and federal statutory civil rights claims. See Iqbal, 556 U.S. at 676

21   (“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

22   plead that each Government-official defendant, through the official’s own individual

23   actions, has violated the Constitution.”); Bisbee, 39 F.3d at 1102 (“The justifications for

24   the doctrine of qualified immunity enunciated in Harlow are equally present in section

25   1985 claims.”).

26          As an initial matter, the Complaint contains allegations of conduct by persons other

27   than Defendants. For example, Plaintiffs allege other, unnamed, government employees

28   performed the actual separations. See id. ¶¶ 62, 80, 94, 105, 112–113, 166. Plaintiffs do


                                                    54
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 58 of 64




 1   not allege that Defendants personally participated in Plaintiffs’ separations. Compl. ¶¶ 59–
 2   122. John/Jane Doe Defendants are also alleged to have engaged in malfeasance by lying
 3   to or coercing asylum seekers, or participating in other misconduct. Id. ¶¶ 169, 178–182.
 4   Plaintiffs further allege that government employees physically mistreated Plaintiffs or
 5   others. See, e.g., id. ¶ 82 (driving recklessly while Plaintiff was shackled in back of
 6   vehicle); id. ¶ 104 (repeatedly striking a mother). But because it is black letter law that
 7   there is no “respondeat superior” liability in Bivens actions, Iqbal, 556 U.S. at 676, the
 8   named Defendants cannot be liable for any of those actions.
 9           For that same reason, allegations that Defendants failed to provide Plaintiffs with
10   adequate health care, Compl. ¶¶ 291–300, are insufficient and fail for lack of personal
11   participation. Even presuming constitutionally inadequate care was alleged, 25 Defendants
12   were many steps removed from custodians or medical professionals who might have been
13   personally responsible for Plaintiffs’ medical care or aware of their medical conditions.
14   Defendants all are or were in high-level policymaking positions, and were not even direct
15   supervisors of federal employees within DHS or ORR with custodial responsibility for
16   Plaintiffs. Therefore, Count II should be dismissed.
17           Furthermore, some Defendants are not alleged to have done anything, or could not
18   have participated in the government’s alleged unconstitutional conduct because their tenure
19   did not overlap with the timing of the alleged conduct. For example:
20        • Defendants Morgan and Albence are not alleged to have taken any actions, let alone
21           any unconstitutional actions. Similarly, the Complaint contains only a single
22           conclusory allegation of any conduct by Secretary Azar, and it is without probative
23           value. Compl. ¶ 233.
24        • Some Defendants have left their positions or government service altogether before
25           portions of the alleged misconduct occurred, e.g., Defendants Kelly (left January 2,
26
27   25
       See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (explaining the high standard
28   for alleging a deliberate indifference claim).


                                                  55
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 59 of 64




 1          2019), Homan (June 29, 2018), Vitiello (April 12, 2019), Cissna (June 1, 2019), and
 2          Lloyd (November 2018), and cannot be liable for any of the alleged conduct after
 3          their departure, e.g., Compl. ¶ 234.
 4      • Some Defendants only entered into government service or assumed their positions
 5          after portions of the alleged misconduct occurred, e.g. Defendants Azar (began
 6          January 29, 2018), Morgan (May 28, 2019), Cissna (October 8, 2017), and cannot
 7          be liable for any of the alleged conduct before they started, e.g., Compl. ¶ 125
 8          (discussing alleged February 14, 2017 meeting); id. ¶ 142 (discussing alleged
 9          “December 2017 Family Separation Memo”).
10   Accordingly, at the very least, the Court should dismiss the second cause of action and all
11   claims against Morgan and Albence and narrow any remaining claims to actions taken
12   while Defendants were in their official positions.
13          E. The Court Should Dismiss Plaintiffs’ Federal Statutory Claims For
               Additional Reasons
14
15          Defendants are also entitled to qualified immunity with respect to Plaintiffs’ claims

16   under Sections 1985 (Count VII) and 1986 (Count VIII). See Abbasi, 137 S. Ct. at 1866

17   (applying qualified immunity to Section 1985 claim). To state a claim under Section

18   1985(3), a plaintiff must allege “(1) a conspiracy; (2) for the purpose of depriving, either

19   directly or indirectly, any person or class of persons of the equal protection of the laws, or

20   of equal privileges and immunities under the laws; and (3) an act in furtherance of the

21   conspiracy; (4) whereby a person is either injured in his person or property or deprived of

22   any right or privilege of a citizen of the United States.” United Bhd. of Carpenters &

23   Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828–29 (1983). Section

24   1985(3), however, “provides no substantive rights itself.” Id. at 833. Instead, “[t]he rights,

25   privileges, and immunities that § 1985(3) vindicates must be found elsewhere.” Id.

26   Allegations that the “conduct was motivated by a racial or perhaps otherwise class-based,

27   invidiously discriminatory animus . . . constitutes an essential element of a cause of action

28


                                                   56
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 60 of 64




 1   under section 1985(3).” Trerice v. Pedersen, 769 F.2d 1398, 1402 (9th Cir. 1985). Here,
 2   Plaintiffs invoke their equal protection rights. Compl. ¶ 339.
 3          In addition to the reasons already given by Defendants about why they are entitled
 4   to qualified immunity for Plaintiffs’ equal protection claim, supra, Section V.B,
 5   Defendants are also entitled to qualified immunity on Plaintiffs’ statutory claims. See
 6   Griffin, 403 U.S. at 102–03 (noting that cause of action under § 1985(3) requires proof of
 7   an injury to, or deprivation of, a federally assured right or privilege). Indeed, the extent to
 8   which Section 1985(3) even applies to federal actors at all has not been not clearly
 9   established, see DeBolt v. Rose, No. 4:15-CV-00215, 2017 WL 3701002, at *2 (D. Ariz.
10   Mar. 31, 2017) (Soto, J.) (holding that the court lacked subject matter jurisdiction over
11   Section 1985(3) claim against individual federal defendants), let alone against federal
12   actors who formulate general policy. Cf. Canlis v. San Joaquin Sheriff’s Posse Comitatus,
13   641 F.2d 711, 719–20 (9th Cir. 1981) (“§ 1985(3) was originally designed to protect
14   oppressed southern blacks from the violence of the vindictive Ku Klux Klan . . . .”).
15          Fundamentally, Plaintiffs statutory claims fail because they do not allege any
16   conspiracy between distinct persons or entities. Rather, Plaintiffs allege that Executive
17   Branch officials “consult[ed] among themselves and then adopt[ed] a policy for the entity,”
18   the Executive Branch. Abbasi, 137 S. Ct. at 1867. As Abbasi explained, “[u]nder this
19   principle—sometimes called the intracorporate-conspiracy doctrine—an agreement
20   between or among agents of the same legal entity, when the agents act in their official
21   capacities, is not an unlawful conspiracy.” Id. This doctrine is “derived from the nature of
22   the conspiracy prohibition,” which requires an agreement between “two or more separate
23   persons.” Id. But “[w]hen two agents of the same legal entity make an agreement in the
24   course of their official duties . . . as a practical and legal matter their acts are attributed to
25   their principal. And it then follows that there has not been an agreement between two or
26   more separate people.” Id.; see Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 771
27   (1984) (“They are not unlike a multiple team of horses drawing a vehicle under the control
28   of a single driver.”).


                                                    57
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 61 of 64




 1          Drawing on these principles, Abbasi discussed the viability of a Section 1985(3)
 2   claim against multiple “Executive Branch” officials for discussions that “were the preface
 3   to, and the outline of, a general and far-reaching policy.” 137 S. Ct. at 1867. Although the
 4   Court declined to decide on the applicability of intracorporate-conspiracy doctrine with
 5   reference to Section 1985(3) conspiracies, the Court found the law was “sufficiently open”
 6   that the government employees were entitled to qualified immunity. Id. at 1868–69; accord
 7   Fazaga v. Fed. Bureau of Investigation, 916 F.3d 1202, 1245 (9th Cir. 2019) (holding that
 8   FBI agents were entitled to qualified immunity against liability against a Section 1985(3)
 9   claim); id. at 1245–46 (explaining that agents could not “reasonably have known that
10   agreements entered into or agreed-upon policies devised with other employees of the FBI
11   could subject them to conspiracy liability under § 1985(3)”). Just as in Abbasi, many of the
12   Defendants here work or worked in the same agencies, and all Defendants worked for the
13   same branch of government, raising similar intracorporate-conspiracy issues. As with the
14   “team of horses” analogy mentioned in Abbasi, executive agencies and departments all
15   work together under the leadership of the White House and, ultimately, the President. See
16   Nat’l Min. Ass’n v. McCarthy, 758 F.3d 243, 249 (D.C. Cir. 2014) (“[E]xecutive agencies
17   . . . operate under the direction and supervision of the single President.”). Because the law
18   is no clearer now than it was at the time Abbasi was decided, Defendants are entitled to
19   qualified immunity.
20          Plaintiffs’ claim under 42 U.S.C. § 1986 must derivatively fail because a violation
21   of Section 1986 depends on an underlying violation of Section 1985. Section 1986 provides
22   that “[e]very person who, having knowledge that any of the wrongs conspired to be done,
23   and mentioned in section 1985 . . . are about to be committed, and having power to prevent
24   or aid . . . neglects or refuses so to do . . . shall be liable to the party injured . . . .” 42 U.S.C.
25   § 1986. If a plaintiff fails to demonstrate a claim under Section 1985, however, courts
26   consistently conclude that a plaintiff cannot sustain a cause of action under Section 1986.
27   See, e.g., Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988)
28   (“A claim can be stated under section 1986 only if the complaint contains a valid claim


                                                       58
      Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 62 of 64




 1   under section 1985.”). In short, Plaintiffs’ Section 1986 claim is doomed by their failure to
 2   allege facts sufficient to state a claim under Section 1985, and both claims should be
 3   dismissed on the basis of qualified immunity. See Saucier, 533 U.S. at 201.
 4   VI.    PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
            BARRED BY ABSOLUTE IMMUNITY
 5
 6          In Imbler v. Pachtman, the Supreme Court held that “in initiating a prosecution and

 7   in presenting the [government’s] case, the prosecutor is immune from a civil suit for

 8   damages . . . .” 424 U.S. 409, 431 (1976); see also Schloss v. Bouse, 876 F.2d 287, 290 (2d

 9   Cir. 1989) (absolute immunity also protects the decision not to prosecute). This immunity

10   extends to any activities of the prosecutor “intimately associated with the judicial phase of

11   the criminal process . . . .” Imbler, 424 U.S. at 430. The Court has continued to employ

12   Imbler’s functional approach in determining whether absolute prosecutorial immunity

13   applies in a given case. See Burns v. Reed, 500 U.S. 478, 492 (1991) (listing cases). The

14   Supreme Court has confirmed that, like line prosecutors, policymakers are absolutely

15   immune from claims that arise out of the formulation of prosecutorial policies. See Van de

16   Kamp v. Goldstein, 555 U.S. 335, 349 (2009) (supervising prosecutors had absolute

17   immunity for general claims that their “supervision, training, or information-system

18   management was constitutionally inadequate”); accord Dellums v. Powell, 660 F.2d 802,

19   803 (D.C. Cir. 1981) (extending Imbler’s prosecutorial immunity to the Attorney General

20   for acts of prosecutorial policymaking).

21          Plaintiffs allege that in April 2018 former AG Sessions announced a “Zero

22   Tolerance” policy to criminally prosecute all DHS referrals of Section 1325(a) violations.

23   Compl. ¶ 158. This decision to initiate prosecutions against a class of offenders (whether,

24   as Plaintiffs claim, it was a “pretext” for discrimination, id. ¶ 160, or not) was the kind of

25   core activity protected by Imbler. 424 U.S. at 431. To the extent former AG Sessions, or

26   any other Defendant, is alleged to have created or implemented the policy of criminal

27   prosecution at issue, such acts are protected by absolute immunity, and all related claims

28   must be dismissed. Dellums, 660 F.2d at 806; see Compl. ¶ 160 (suggesting that the


                                                  59
     Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 63 of 64




 1   government’s zero-tolerance policy “was conceived of” by Defendants Sessions, Nielsen,
 2   Miller, and Hamilton). As discussed above, the immunity derives from the function of the
 3   prosecutorial act, not the particular title of the government official. See Romano v. Bible,
 4   169 F.3d 1182, 1186 (9th Cir. 1999) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 269
 5   (1993)) (“The Supreme Court has adopted a ‘functional approach’ to determine whether
 6   an official is entitled to absolute immunity. This approach looks to the nature of the
 7   function performed, not the identity of the actor who performed it.”).
 8                                        CONCLUSION
 9          For the reasons set forth above, Defendants respectfully request that the Court
10   dismiss the Complaint with prejudice.
11                                             Dated this 14th day of February, 2020.
12
                                               JOSEPH H. HUNT
13                                             Assistant Attorney General
                                               Civil Division
14
15                                             C. SALVATORE D’ALESSIO, JR.
                                               Acting Director
16
                                               Constitutional & Specialized Tort Litigation
17                                             Torts Branch, Civil Division
18                                             MARY HAMPTON MASON
19                                             Senior Trial Counsel
                                               Constitutional & Specialized Tort Litigation
20                                             Torts Branch, Civil Division
21
                                               /s/ Paul Quast
22                                             PAUL QUAST
23
                                               Counsel for Defendants
24
25
26
27
28


                                                 60
     Case 4:19-cv-00481-JAS Document 28 Filed 02/14/20 Page 64 of 64




 1                               LRCiv 12.1 CERTIFICATION
 2         Pursuant to Local Rule 12.1(c), Defendants’ counsel certifies that before filing this
 3   motion, I notified Plaintiffs’ counsel of the issues to be asserted in this motion and the
 4   parties were unable to agree that the pleading was curable in any part by a permissible
 5   amendment offered by Plaintiffs.
 6
 7                                            /s/ Paul Quast
                                              Paul Quast
 8
 9
10                               CERTIFICATE OF SERVICE
11         I hereby certify that a true copy of the above document was served upon the attorney
12   of record for each other party by means of the District Clerk’s CM/ECF electronic filing
13   system on February 14, 2020.
14
15                                            /s/ Paul Quast
                                              Paul Quast
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                61
